Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

By and Among

SYMMETRY MEDICAL INTERNATIONAL INC.

(Buyer)

and

CHRISTOPHER W. HUNTINGTON,

PHILLIP MILIDANTRI AND LEVI CITARELLA

(collectively, the Seller)

AUGUST 31, 2006


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of the 31st day of August, 2006, by and between SYMMETRY MEDICAL
INTERNATIONAL INC., a duly organized Delaware corporation (“Buyer”),
CHRISTOPHER W. HUNTINGTON (“Huntington”), PHILLIP MILIDANTRI (“Milidantri”), and
LEVI CITARELLA (hereinafter Huntington, Milidantri and Citarella are referred to
collectively as the “Seller”).

RECITALS

A.            The Seller owns all of the issued and outstanding shares
(“Shares”) of EVEREST METAL INTERNATIONAL, LTD., an Ireland limited company with
a principal place of business in Cork, Ireland (the “Company”).

B.            The Seller also owns all of the issued and outstanding shares of
EVEREST METAL FINISHING, LLC, a New York limited liability company with a
principal place of business in Airmont, New York (“Sister Company”).

C.            The Buyer desires to purchase from Seller all of the Shares of the
Company as well as certain assets of the Sister Company, and the Seller desires
to sell the Shares of the Company and the assets of the Sister Company to the
Buyer on the terms and subject to the conditions set forth in this Agreement and
in the Asset Purchase Agreement, dated the same date herewith (“Asset Purchase
Agreement”).

D.            In conjunction with the execution of this Agreement and the Asset
Purchase Agreement, the Buyer and Seller, along with the Sister Company and
Symmetry Medical USA, Inc., will enter into a certain Indemnification Agreement
and other certain Ancillary Agreements.

E.             Upon consummation of the purchase and sale of the Shares pursuant
to this Agreement, and the purchase and sale of assets pursuant to the Asset
Purchase Agreement, along with execution of all Ancillary Agreements, including
the Indemnification Agreement, the Buyer will own the assets of the Sister
Company along with all of the issued and outstanding Shares of the Company.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound,
the Buyer and the Seller agree as follows:

1


--------------------------------------------------------------------------------




ARTICLE 1


DEFINITIONS

For purposes of this Agreement, the following terms have the meanings specified:

“Accounts Receivable” means (a) any trade accounts receivable and other rights
to payment from customers of the Company and (b) any other account or note
receivable, together with, in each case, the full benefit of any security
interest therein.  Accounts Receivable explicitly excludes trade account
receivables of the following companies: Everest Industrial Equipment, Inc.,
Everest Metal, Inc., Sonicor, Inc., Stratus Technologies, Inc., Technical Metal
Finishing Inc. and any other Affiliates of Company.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.

“Ancillary Agreements” are all documents, instruments and agreements to be
executed and delivered by the Buyer, Seller, Company and Sister Company pursuant
to this Agreement and the Asset Purchase Agreement, including the Exhibits
thereto.

“Applicable Laws” or “Law” means any and all laws, ordinances, constitutions,
regulations, statutes, treaties, rules, codes, licenses, certificates,
franchises, Permits, requirements and injunctions adopted, enacted, implemented,
promulgated, issued, entered or deemed applicable by or under the authority of
any Governmental Body having jurisdiction over a specified Person or any of such
Person’s properties or assets.  Applicable Laws also include any laws,
regulations, ordinances, constitutions, regulations, statutes, treaties, rules,
codes, license, certificates, franchises, Permits, or legal requirements
governing the Company’s Ireland operations.

“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Body or pursuant to any
Applicable Laws.

 “Books and Records” means books of account, general, financial, warranty and
shipping records, invoices, supplier lists, product specifications, product
formulations, drawings, correspondence, engineering, maintenance, operating and
production records, advertising and promotional materials and other documents,
records and files, in each case related to the Business, including books and
records relating to Company Intellectual Property and the employee and personnel
records of the Employees.

“Business” means the ownership and/or operation of facilities which provide
“quick turn” implant finishing; implant machining; robotic finishing and shot
peening to serve the market of Cork, Ireland.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City are authorized or required by Applicable Laws to
close.

2


--------------------------------------------------------------------------------




“Cash” means all cash as shown on the Balance Sheet of the Company as either
in-hand or accrued as of the Closing Date.

“Closing Working Capital” means Current Assets minus Current Liabilities. 
Closing Working Capital explicitly excludes trade account receivables of the
following companies: Everest Industrial Equipment, Inc., Everest Metal, Inc.,
Sonicor, Inc., Stratus Technologies, Inc., Technical Metal Finishing Inc. and
any other Affiliates of Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competition Act” means the Competition Act 2002;

“Confidential Information” means any information or compilation of information
not generally known to the public or the industry or which the Company has not
disclosed to third parties without a written obligation of confidentiality,
which is proprietary to the Company, relating to the Company’s procedures,
techniques, methods, concepts, ideas, affairs, products, processes and services,
including, but not limited to, information relating to marketing, merchandising,
selling, research, development, manufacturing, purchasing, accounting,
engineering, financing, costs, customers, plans, pricing, billing, needs of
customers and products and services used by customers, all lists of customers
and their addresses, prospects, sales calls, products, services, prices and the
like as well as any specifications, formulas, plans, drawings, accounts or sales
records, sales brochures, code books, manuals, trade secrets, knowledge,
know-how, pricing strategies, operating costs, sales margins, methods of
operations, invoices or statements and the like.  Confidential Information shall
not include information which (i) becomes generally available to the public
other than as a result of a disclosure by a party to this Agreement, (ii) was
available on a non-confidential basis prior to its disclosure, or (iii) is
independently developed as evidenced by written records without making use of
the Confidential Information.

“Connected Person” means a person connected with a director of any Group Company
for the purposes of Section 26 of the Companies Act, 1990.

“Contaminant” means any material, substance, chemical, gas, solid, liquid,
waste, effluent, polluting matter, noise or contaminant which is identified or
defined in or regulated by or pursuant to any Environmental Law or which upon
release into the Environment, presents a danger to the Environment or to the
health or safety or welfare of any person.

“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral, including any sales order or
purchase order.

“Current Assets” means the sum of Accounts Receivable (net of allowances),
prepaid expenses, and other current assets of Company (excluding any Cash or Tax
refunds) as determined in accordance with Irish GAAP consistently applied.

3


--------------------------------------------------------------------------------




“Current Liabilities” means the sum of accounts payable and accrued expenses of
Company, excluding accrued interest defined as Debt and as determined in
accordance with Irish GAAP consistently applied.

“Director Indemnified Party” or “Director Indemnified Parties” has the meaning
set forth in Section 8.3(a) of this Agreement.

“Disclose” means to reveal, deliver, divulge, disclose, publish, copy,
communicate, show or otherwise make known or available to any other Person, or
in any way to copy, any of the Confidential Information of the Company.

 “Employee” means any officer, director, former director or officer, employee or
former employee of the Company.

“Encumbrance” means and includes:

(i)            with respect to any personal property, any intangible property or
any property other than real property, any security or other property interest
or right, claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement or lease or use
agreement in the nature thereof whether voluntarily incurred or arising by
operation of law, and including any agreement to grant or submit to any of the
foregoing in the future; and

(ii)           with respect to any real property (including Leased Real
Property), any mortgage, lien, easement, interest, right-of-way, condemnation or
eminent domain proceeding, encroachment, any building, use or other form of
restriction, encumbrance or other claim (including adverse or prescriptive) or
right of third parties (including any Governmental Body), any lease or sublease,
boundary dispute, and agreements with respect to any real property including:
purchase, sale, right of first refusal, option, construction, building or
property service, maintenance, property management, conditional or contingent
sale, use or occupancy, franchise or concession, whether voluntarily incurred or
arising by operation of law, and including any agreement to grant or submit to
any of the foregoing in the future.

 “Equipment” means machinery, fixtures, furniture, supplies, accessories,
materials, equipment, parts, automobiles, trucks, vehicles, tooling, tools,
molds, office equipment, computers, telephones and all other items of tangible
personal property.

“Environment” means: (i) any and all buildings, structures, fixtures, fittings,
appurtenances, pipes, conduits, valves, drains, servers, tanks, vessels and
containers whether above or below ground level; and (ii) all or any of the
following media namely the air (including without limitation the air within
buildings and the air within other natural or non-made structures above or below
ground), water and land and any living organisms or systems supported by those
media.

4


--------------------------------------------------------------------------------




“Environmental Laws” means all laws in so far as they relate to the control and
prevention of pollution of land, water, air, habitats, ecological systems or
living organisms due to the release, discharge, spillage, entry, deposit,
emission or other escape of substances and the production, transportation,
storage, treatment, recycling or disposal of waste, and for this purpose “laws”
shall mean all national and local statutes and enactments and all legally
binding instruments, rules, orders, regulations, ordinances, codes, directions
and judicial decisions made thereunder and all European Community Directives,
Regulations and all legally binding instruments, rules, orders, regulations,
ordinances, codes, directions and judicial decisions made thereunder and
included in the said laws are (for the avoidance of doubt, but without
limitation) the Planning and Development Act 2000, the Local Government (Water
Pollution) Acts 1977 to 1990, the Air Pollution Act 1987, The Fisheries Acts
2000, the Sea Pollution Act 1999 and the Environmental Protection Agency Act
1992.

“Examiner” means an Examiner appointed under Section 2 of the Companies
(Amendment) Act, 1990.

“Governmental Body” means any entity or body exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to United
States or Ireland federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Applicable Laws.

 “Hazardous Materials” means any and all (i) dangerous, toxic or hazardous
pollutants, contaminants, chemicals, wastes, materials or substances listed or
identified in, or directly or indirectly regulated by, any Environmental Laws,
and (ii) any of the following, whether or not included in the foregoing: 
polychlorinated biphenyls, asbestos in any form or condition, urea-formaldehyde,
petroleum (including crude oil or any fraction thereof), natural gas, natural
gas liquids, liquefied natural gas, synthetic gas usable for fuel or mixtures
thereof, nuclear fuels or materials, chemical wastes, man-made radioactive
materials, explosives and known possible carcinogens.

“Indebtedness” or “Debt” means any of the following: (a) any indebtedness for
borrowed money, (b) any obligations evidenced by bonds, debentures, notes or
other similar instruments, (c) any obligations to pay the deferred purchase
price of property or services, except trade accounts payable and other current
Liabilities arising in the ordinary course of the Business, (d) any obligations
as lessee under capitalized leases, (e) any indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
acquired property, (f) any obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities, and (g) any guaranty
of any of the foregoing.

“Indemnification Agreement” means the agreement to be entered between Symmetry
Medical USA, Inc., Symmetry Medical International Inc., Everest Metal

5


--------------------------------------------------------------------------------




Finishing, LLC, Everest Metal International, Ltd., Christopher W. Huntington,
Phillip Milidantri, and Levi Citarella.

“Intellectual Property” means any and all: (i) inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations in part, revisions, extensions and
reexaminations thereof; (ii) trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith; (iii) copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith; (iv) mask
works and all applications, registrations and renewals in connection therewith;
(v) trade secrets and confidential business information (including ideas,
research and development, know-how, technology, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals); (vi) computer
software and all related and necessary licenses (including data and related
software program documentation in computer-readable and hard-copy forms other
than for so-called off-the-shelf product); (vii) other intellectual property and
proprietary rights of any kind, nature or description, including web sites, web
site domain names and other e-commerce assets and resources of any kind or
nature; and (viii) copies of tangible embodiments thereof (in whatever form or
medium).

“Inventory” means all raw materials, work-in-process, finished goods, supplies,
spare parts and other inventories, including all such items (a) located on the
Real Property, (b) in transit from suppliers, (c) held for delivery by
suppliers, or (d) held on consignment by third parties.

“Irish GAAP” means generally accepted accounting principles in Ireland.

“Knowledge” of Seller or any similar phrase means, with respect to any fact or
matter, the actual knowledge of each Seller and the Company’s directors,
executive officers, members and partners, together with such knowledge that such
Sellers, directors, executive officers, members and partners could be expected
to discover after reasonable investigation concerning the existence of the fact
or matter in question.

 “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, adverse claim or other encumbrance in respect
of such property or asset.

“Liability” or “Liabilities” means any and all debts, liabilities and/or
obligations of any type, nature or description (whether known or unknown,
asserted or unasserted, secured or unsecured, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated and whether due or to become due).

6


--------------------------------------------------------------------------------




“Material Adverse Effect” or “Material Adverse Change” means, in connection with
the Company, with due consideration to the size and complexity of the Business
and transactions contemplated by this Agreement, any event, change or effect
that is materially adverse, individually or in the aggregate, to the condition
(financial or otherwise), properties, assets, Liabilities, revenues, income,
Business, operations, results of operations of such Persons, taken as a whole;
provided, however, that in no event shall any of the following constitute a
Material Adverse Change, or be deemed to have a Material Adverse Effect, in the
Business, operations, assets, results of operations or condition of the
Company:  (i) any change or effect resulting from conditions affecting the
industry in which the Company operates or from changes in general business or
economic conditions, (ii) any change or effect resulting from the announcement
or pendency of any of the transactions contemplated by this Agreement, (iii) any
change or effect resulting from compliance by the Company or the Sister Company
with the terms of, or the taking of any action contemplated or permitted by,
this Agreement and any Ancillary Agreement, or (iv) any change or effect
resulting from any change in Applicable Laws.  In furtherance of the foregoing,
and notwithstanding anything to the contrary set forth in this Agreement, any
Material Adverse Effect or any Material Adverse Change with respect to the
Company and/or the Sister Company shall be evaluated on the basis of the Company
and the Sister Company both individually and taken as a whole (in the
aggregate).

 “Ordinary Course of Business” means an action taken by a Person only if:

(i)            such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person; and

(ii)           such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons constituting a
governing body of a Person exercising similar authority).

“Pension Schemes” means all existing pension schemes of or operated by or in
relation to the Company, full particulars of which are set out in the Disclosure
Schedules.

“Planning Acts” means the Planning and Development Act 2000 and the Building
Control Act, 1990.

 “Permits” means all permits, licenses, consents, declarations, franchises,
orders, certifications, registrations, certificates of authority, variances,
approvals, local sitting approvals, qualifications and other authorizations
obtained from, or filing with any Governmental Body or other Person, or other
similar rights, including, without limitation, those listed on Schedule 4.21(b)
of the Schedules.

“Permitted Liens” means (a) Liens for current real or personal property Taxes
not yet due and payable and with respect to which Seller maintains adequate
reserves, (b) workers’, carriers’ and mechanics’ or other like Liens incurred in
the ordinary course of the Business with respect to which payment is not due and
that do not impair the conduct

7


--------------------------------------------------------------------------------




of the Business or the present or proposed use of the affected property and (c)
Liens that are immaterial in character, amount, and extent and which do not
detract from the value or interfere with the present or proposed use of the
properties they affect.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Body or any
other entity or body.

“Proceeding” means any suit, litigation, arbitration, hearing, audit,
investigation, order, or other action (whether civil, criminal, administrative
or investigative) noticed, commenced, brought, conducted, or heard by or before,
or otherwise involving, any Governmental Body or arbitrator.

“Release” means any spill, discharge, leak, emission, escape, leaching,
disposing, emptying, pouring, pumping, injection, dumping, or other release or
threatened release of any Hazardous Materials into the environment, whether or
not notification or reporting to any governmental agency was or is required.

“Rights” means any and all outstanding subscriptions, warrants, options, or
other arrangements or commitments obligating or which may obligate (with or
without notice or passage of time or both) the Company to issue or dispose of
any of their respective (as opposed to third party) securities.

“Target Working Capital” means $253,577, which is the average monthly sum of
Company’s Inventory and Accounts Receivable for the twelve (12) calendar months
ending immediately preceding the month that includes the Closing Date, as
reported by Company on its Financial Statements in accordance with the
Accounting Principles.

“Tax”, “Taxes” or “Taxation” means all forms of taxation, duties, imposts,
levies, withholding, rates and charges of whatsoever nature whether of Ireland
or elsewhere in any part of the world, wherever or whenever created or imposed
including, without prejudice to the generality of the foregoing, income tax,
corporation tax, advance corporation tax, capital gains tax, capital
acquisitions tax, inheritance tax, deposit interest retention tax, dividend
withholding tax, valued added tax, sales tax, customs and other import and
export duties, excise duties, stamp duty, capital duty, wealth tax, property
tax, rates, pay related social insurance, health levies, youth employment levies
or other similar contributions and generally all taxes, duties, imposts,
withholdings, levies, rates and charges whatsoever on or in relation to income,
profits, gains, sales, receipts, use or occupation and any taxes, duties,
imposts, withholdings, levies, rates and charges supplementing or replacing any
of the foregoing and any interest, charges, surcharges, fines, penalties, costs
and expenses in connection with any of the foregoing;

 “Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxing Authority” means any Governmental Body having jurisdiction with respect
to any Tax.

8


--------------------------------------------------------------------------------




“Threatened” means a claim, Proceeding, dispute, action, or other matter for
which any demand or statement has been made, orally or in writing, or any oral
or written notice has been given, that would lead a reasonably prudent Person to
conclude that such a claim, Proceeding, dispute, action, or other matter may be
asserted, commenced, taken or otherwise pursued in the future.

“Use” means to appropriate any of the Confidential Information of the Company
for the benefit of oneself or any other Person other than the Company.

“Vacation Accrual” means the total value for all Employees of their outstanding
vacation hours valued by Employee at their current rate of pay.

“$” means United States dollars.

“€” means Euro, the currency for the time being of Ireland.


ARTICLE 2


PURCHASE OF SHARES; PURCHASE PRICE


2.1.          PURCHASE AND SALE OF SHARES.


(A)          IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND COVENANTS
CONTAINED IN THIS AGREEMENT AS OF THE DATE HEREOF AND ON THE CLOSING DATE, THE
BUYER AGREES TO PURCHASE THE LEGAL AND BENEFICIAL OWNERSHIP OF THE SHARES FROM
THE SELLER, AND THE SELLER AS BENEFICIAL OWNER AGREES TO SELL, TRANSFER, CONVEY,
ASSIGN AND DELIVER THE SHARES TO THE BUYER ON THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT.  SUCH SALE, TRANSFER, CONVEYANCE, ASSIGNMENT AND DELIVERY OF
THE SHARES SHALL CONVEY GOOD AND MARKETABLE TITLE TO THE SHARES, FREE AND CLEAR
OF ANY AND ALL RIGHTS AND ENCUMBRANCES, AND AT SUCH TIME THE SHARES WILL BE
FULLY PAID AND NON-ASSESSABLE.  AT THE CLOSING THE SELLER WILL DELIVER TO THE
BUYER CERTIFICATE(S) EVIDENCING THE SHARES DULY ENDORSED IN BLANK OR WITH STOCK
POWERS DULY EXECUTED BY THE SELLER.

(b)         The Buyer shall not be obliged to complete the purchase of any of
the Shares unless the purchase of all the Shares is completed simultaneously in
accordance with the provisions of this Agreement.

(c)          The Seller waives all rights of pre-emption over any of the Shares
conferred upon it in any way and shall procure that no later than Closing all
rights of pre-emption and other similar or comparable rights over and in respect
of the Shares conferred upon or held by any other person are waived so as to
permit the sale and purchase of such Shares hereunder.

9


--------------------------------------------------------------------------------





2.2.          PURCHASE PRICE.

(a)           The purchase price to be paid to the Seller by the Buyer for the
Shares shall be Nine Hundred Eighty Three Thousand Six Hundred United States
Dollars ($983,600.00) as may be adjusted at the Closing Date, and post-closing
as provided by this Agreement.  The purchase price for the Shares shall be
referred to as the “Interim Purchase Price”.  The Interim Purchase Price shall
be adjusted to determine the Final Purchase Price, as provided in Section 2.3.

(b)           The Interim Purchase Price shall be paid on the Closing Date by
wire transfer of immediately available funds to an account (or accounts)
designated by the Seller prior to the Closing.

(c)           The Interim Purchase Price has been based on the assumption that
the Company shall be Cash-Free and Debt-Free as of the Closing Date except for
100,000€ cash which shall remain with the Company.  To the extent that the
Company has Cash on their books as of the Closing Date in excess of 100,000€,
the Interim Purchase Price shall be increased on the Closing Date by an amount
corresponding to the excess (the “Cash Adjustment”).  To the extent that the
Company has Debt as of the Closing Date, the Interim Purchase Price shall be
reduced on the Closing Date by a corresponding amount (the “Debt Adjustment”)
and such Debt Adjustment shall be paid directly by the Buyer to such creditor or
creditors, but may be paid from Closing proceeds.

(d)           The Interim Purchase Price shall be reduced by the total value of
the Vacation Accrual as of the Closing Date (the “Vacation Accrual Adjustment”).


2.3.          WORKING CAPITAL ADJUSTMENT.

(a)           The Interim Purchase Price shall also be adjusted after the
Closing Date by an amount of dollars, positive or negative, as the case may be,
equal to the difference between the Target Working Capital and the Closing
Working Capital as shown on the audited Balance Sheet, which will be used to
determine the Final Purchase Price.

(b)           If the Closing Working Capital on the audited Balance Sheet is:

(i)            less than the Target Working Capital, an amount equal to the
deficit shall be payable from the Seller to the Buyer;

(ii)           greater than the amount shown on the Target Working Capital, an
amount equal to the surplus shall be payable from the Buyer to the Seller;

(iii)          equal to the amount shown on the Target Working Capital, no
amount shall be due to either party.

10


--------------------------------------------------------------------------------




The adjustment provided for in this Section 2.3(b) shall be known as the
“Working Capital Adjustment”.  The Interim Purchase Price, after application of
the Working Capital Adjustment, the Vacation Accrual Adjustment and any Cash or
Debt Adjustment shall constitute the “Final Purchase Price”.


(C)           WITHIN SEVENTY-FIVE (75) CALENDAR DAYS FOLLOWING THE CLOSING DATE,
THE SELLER AND BUYER, AS APPLICABLE, SHALL CAUSE THE COMPANY AND ITS AUDITOR TO
PREPARE AND DELIVER TO THE BUYER AND SELLER, IN GOOD FAITH, AN AUDITED FINAL
BALANCE SHEET AND CLOSING STATEMENT SETTING FORTH THE WORKING CAPITAL ADJUSTMENT
IN ACCORDANCE WITH THIS SECTION 2.3 (THE “FINAL CLOSING STATEMENT”).  THIS
AUDITED FINAL BALANCE SHEET AND FINAL CLOSING STATEMENT SHALL BE PREPARED BY THE
BUYER, THE COST OF WHICH SHALL BE A COMPANY EXPENSE, NOT CHARGEABLE BACK TO
SELLER.  WITHIN THIRTY (30) CALENDAR DAYS FOLLOWING THE BUYER’S AND SELLER’S
RECEIPT OF THE FINAL CLOSING STATEMENT, THE BUYER OR SELLER MAY OBJECT IN GOOD
FAITH TO THE WORKING CAPITAL ADJUSTMENT IN WRITING.  IN THE EVENT OF ANY SUCH
OBJECTION, THE BUYER AND THE SELLER SHALL ATTEMPT TO RESOLVE THEIR DIFFERENCES
BY NEGOTIATION.  IF SUCH PARTIES ARE UNABLE TO DO SO WITHIN THIRTY (30) CALENDAR
DAYS FOLLOWING RECEIPT OF THE OBJECTING PARTY’S OBJECTION, THE SELLER AND THE
BUYER SHALL APPOINT A REGIONALLY RECOGNIZED ACCOUNTING FIRM MUTUALLY ACCEPTABLE
TO EACH OF THE SELLER AND THE BUYER, WHICH SHALL, AT THE SELLER’S AND THE
BUYER’S JOINT EXPENSE, REVIEW THE FINAL CLOSING STATEMENT AND DETERMINE THE
WORKING CAPITAL ADJUSTMENT, IF ANY, WITHIN THIRTY (30) CALENDAR DAYS OF SUCH
APPOINTMENT.  THE SELLER AND THE BUYER AGREE TO COOPERATE WITH SUCH ACCOUNTING
FIRM AND PROVIDE IT WITH SUCH INFORMATION AS IT REASONABLY REQUESTS TO ENABLE IT
TO MAKE SUCH DETERMINATION.  THE FINDING OF SUCH ACCOUNTING FIRM SHALL BE
BINDING ON THE PARTIES HERETO.


(D)           ANY AMOUNTS OWED HEREUNDER SHALL BE PAID TO THE PARTY OWED THE
SAME BY THE PARTY OWING THE SAME BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT DESIGNATED BY THE PARTY OWED THE SAME NO LATER THAN FIVE (5)
BUSINESS DAYS FOLLOWING THE DETERMINATION BY AGREEMENT OF THE SELLER AND THE
BUYER OR BY BINDING DETERMINATION OF SAID ACCOUNTING FIRM OF THE WORKING CAPITAL
ADJUSTMENT, AND SUCH PAYMENT SHALL BE ACCOMPANIED BY AN ADDITIONAL PAYMENT OF
INTEREST, CALCULATED WITH A 4% ANNUAL INTEREST RATE FROM THE CLOSING DATE TO THE
DATE OF PAYMENT PURSUANT TO THIS SECTION 2.3.


ARTICLE III


CLOSING


3.1.          CLOSING DATE.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (THE “CLOSING”) SHALL BE HELD ON AUGUST 31, 2006 AT THE OFFICES
OF BARRETT & MCNAGNY LLP, 215 E. BERRY STREET, FORT WAYNE, INDIANA 46802.


3.2           CLOSING DELIVERIES BY THE SELLER.  AT THE CLOSING, EACH SELLER
SHALL EXECUTE, WHERE NECESSARY OR APPROPRIATE, AND DELIVER TO THE BUYER EACH AND
ALL OF THE FOLLOWING:

11


--------------------------------------------------------------------------------


(a)           duly executed share transfer forms in respect of the Shares in
favor of the Buyer or such person as it may nominate, together with Share
Certificates relative thereto or, in the case of share certificates found to be
missing, an indemnity in a form satisfactory to the Buyer;

(b)           such waivers or consents as are required to enable the Buyer
and/or its nominees to be registered as the holder of the Shares;

(c)           minutes of meetings of the Boards of Directors of the Company
which reflect the following:-

(i)            the share transfers referred to at 3.2 (a) are approved (subject
only to stamping);

(ii)           such persons as the Buyer may nominate are appointed as
directors, secretary and auditors of the Company with immediate effect;

(iii)          all existing mandates for the operation of bank accounts of the
Company are revoked and new mandates are issued giving authority to such person
or persons as the Buyer may nominate.

(iv)          the resignations referred to at 3.2(e) are accepted;

(v)           the registered office of the Company is changed to such address as
the Buyer may specify to the Seller in writing prior to Closing;

(d)           Reserved.

(e)           the written resignations under seal of each Director and officer
of the Company in a form satisfactory to the Buyer confirming that such Director
or officer has no actual or contingent claim against the Company in respect of
breach of contract, compensation for loss of office or otherwise howsoever
arising and releasing the Company from any such claim now or in the future;

(f)            CG50A Clearance Certificate under Section 980 of the Taxes
Consolidation Act 1997;

(g)           a copy of the Memorandum and Articles of Association of the
Company certified by the Secretary of the Company as a true, complete and
accurate copy as at Closing;

(h)           the statutory books, records and registers (complete and duly
written up to date), common seal, certificate of incorporation, certificates of
incorporation on change of name, if any, and all documents, contracts, licenses,
agreements, insurance policies, records, papers, correspondence files and books
of trading and accounts of the Company;

12


--------------------------------------------------------------------------------




(i)            all credit cards, cheque-books, lodgement books and unused
cheques of the Company;

(j)            copies of all current bank mandates of the Company, together with
the bank statements of the Company as at the close of business on the last
Business Day prior to Closing and a reconciliation statement prepared by the
Seller to show the position on Closing, taking into account cheques unpresented
and standing orders payable since the date of such bank statements;

(k)           A duly executed written opinion letter by counsel for the Seller,
dated as of the Closing Date, addressed to the Buyer;

(l)            Non-Disclosure and Non-Competition Agreements for Christopher W.
Huntington, Phillip Milidantri, and Levi Citarella;

(m)          Employment Agreement for Ed Kilgallen;

(n)           Escrow Agreement in the form of Exhibit A, duly executed by each
Seller;

(o)           Indemnification Agreement in the form of Exhibit B, executed by
each Seller;

(p)           all necessary third-party consents necessary to operate the
Business;

(q)           Asset Purchase Agreement executed by Sister Company;

(r)            Waiver and Release in the form of Exhibit D, executed by each
Seller and each director of Company; and

(s)           Title for automobile currently driven by Ed Kilgallen; and

(t)            Such other documents and items as are reasonably necessary or
appropriate to effect the consummation of the transactions contemplated hereby.


3.3           CLOSING DELIVERIES BY THE BUYER.  AT THE CLOSING, THE BUYER SHALL
EXECUTE, WHERE NECESSARY OR APPROPRIATE, AND DELIVER TO THE SELLER EACH AND ALL
OF THE FOLLOWING:

(A)           PAYMENT OF THE PURCHASE PRICE IN THE MANNER SET FORTH IN
SECTION 2.2 OF THIS AGREEMENT;

(B)           PAYMENT TO THE SELLER FOR ANY TAX-RELATED ADJUSTMENTS PAYABLE TO
SELLER;

13


--------------------------------------------------------------------------------




(C)           A COPY CERTIFIED BY THE SECRETARY OF THE BUYER OF THE DULY ADOPTED
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE BUYER APPROVING THIS AGREEMENT,
INCLUDING THE ANCILLARY AGREEMENTS, AND AUTHORIZING THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

(D)           ESCROW AGREEMENT IN THE FORM OF EXHIBIT A;

(e)           Indemnification Agreement in the form of Exhibit B ;

(F)                                    ASSET PURCHASE AGREEMENT EXECUTED BY
SISTER COMPANY;

(g)           Such other documents and items as are reasonably necessary or
appropriate to effect the consummation of the transactions contemplated hereby
or which may be customary under local law.

3.4                                 Post Closing.

(a)           The Buyer shall, as soon as practicable following Closing, deliver
to the Revenue Commissioners the share transfer forms referred to in clause
3.2(a) above for assessment of stamp duty and shall pay the duty thus
assessed.   Prior to registration of such duly stamped share transfer forms in
the register of members of the Company, the Seller shall co-operate in any
manner required by the Buyer for the convening, holding at short notice and
conduct of general meetings of the Company, shall execute promptly on request
all proxy forms, appointments of a representative, documents of consent to short
notice and such like that the Buyer may require and generally shall act in all
respects as the nominee and at the direction of the Buyer in relation to the
Shares and all rights and interests attaching thereto. 

(b)           The Seller and the Buyer shall, within five days of Closing, give
to the Company such notice as is required by Section 53 of the Companies Act
1990.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF THE SELLER

As an inducement for the Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, each Seller jointly and severally
represents and warrants to the Buyer as of the date hereof and as of the Closing
Date that each and all of the following representations and warranties are true
and correct, except as fully and fairly set forth in the disclosure schedule
dated and delivered as of the date hereof by Seller to Buyer (the “Seller
Disclosure Schedule”), which is attached to this Agreement and is designated
therein as being the Seller Disclosure Schedule. The Seller Disclosure Schedule
shall be arranged in paragraphs corresponding to each representation and
warranty set forth in this Article IV. Each exception to a representation and
warranty set forth in the Seller Disclosure Schedule shall qualify the specific
representation and

14


--------------------------------------------------------------------------------




warranty which is referenced in the applicable paragraph of the Seller
Disclosure Schedule, and no other representation or warranty.

4.1           Organization and Good Standing.

(a)           The Company is an Ireland limited company duly organized, validly
existing and in good standing under the Applicable Laws of the jurisdiction of
its incorporation or formation, has all requisite power to own, lease and
operate its properties and to carry on its business as now being conducted and
as proposed to be conducted, and is duly qualified to do business and is in good
standing in each jurisdiction in which it owns or leases property or conducts
any business so as to require such qualification.   The Company is licensed or
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction in which, because of its business conducted there or the
nature of its assets or properties there, it could be required to be so licensed
or qualified, unless the lack of registration does not have a Material Adverse
Effect on the Business.

(b)           Seller has delivered to Buyer copies of the organizational
documents of the Company, as currently in effect.  All documents and resolutions
relating to the Company required to be filed by any applicable legislation or
regulation with the Registrar of Companies have been duly filed, all statutory
records required to be kept by the Company have been properly kept and will be
so kept until Closing and the Company has complied with all provisions of the
Companies Acts 1963-2001.

 (c)          Schedule 4.1(c) contains a complete and accurate list for the
Company of its jurisdiction of incorporation (or other formation) and each
foreign jurisdiction in which it is licensed or qualified to transact business.


(D)           SCHEDULE 4.1(D) CONTAINS A LIST OF THE DIRECTORS AND OFFICERS OF
THE COMPANY.

(e)           The Company does not own, directly or indirectly, any economic,
voting or other ownership interest in any Person.

(f)            The ledger of the Company accurately and sufficiently records the
Members from time to time of the Company and the Company has received no notice
of any intended application or proceedings to rectify the said Register.

(g)           The minute books and registers of the Company are accurate and up
to date, with all necessary signatures, and set forth all meetings and actions
taken by the shareholders, directors and any committees thereof, and properly
record all corporate action required by Applicable Laws to be reflected therein
and no notice or allegation that anything contained in the said minute books and
registers is incorrect or should be rectified has been received.

15


--------------------------------------------------------------------------------




(h)           No order has been made or petition presented or resolution passed
for the winding-up of the Company, or to have an Examiner appointed thereto, no
distress, execution, sequestration, attachment or other process has been levied
on any of its assets, it has not stopped payment and is not insolvent, or unable
to pay its debts for the purposes of Section 214 of the Companies Act, 1963 or
Section 2 of the Companies (Amendment) Act 1990, no encumbrancer has taken
possession or attempted to take possession or exercised or attempted to exercise
any power of sale in respect of the whole or any part of the undertaking,
property, assets or revenue of the Company, no receiver has been appointed or
could be appointed by any person over its business or assets or any part
thereof, there is no unfulfilled or unsatisfied judgment or court order
outstanding against it and there has been no delay by it in the payment of any
obligation due for payment.

(i)            There are no permanent or governing directors of the Company and
the Company is not under any liability to pay any sum whatsoever to any former
director or governing director.

(j)           With regard to the Companies Act 1990, the Company has not: (i)
entered into any arrangement in breach of Section 28 or Section 29 of the Act;
(ii) made any loans or quasi loans (within the meaning of Section 25 of the
Act), entered into any credit transaction as creditor or entered into any
guarantee or indemnity or provided any security in connection with a loan, quasi
loan or credit transaction in breach of Section 31 of the Act; (iii)     been
and is not related to any other company for the purpose of Section 140 of the
Act and is not and will not at any time be liable to be subject to an order made
under that section by virtue of any Act (whether of commission or of omission)
that occurred prior to Closing; (iv) had a notice served on it by its auditors
pursuant to Section 185 or 194 of the Act; (v) been struck off and subsequently
restored to the Register pursuant to the provisions of Section 311(A) of the
1963 Act or otherwise pursuant to Companies Act, 1963-2001; (vi) entered into
any transaction or arrangement particulars whereof would, pursuant to Section 41
of the 1990 Act, require to be contained in the accounts prepared by such
company; or (vii) purchased or redeemed its own Shares or those of its holding
company or created treasury shares pursuant to the provisions of Part XI of the
Act.

4.2           Authority and Enforceability.

(a)           Each Seller has the right, requisite power, capacity and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby.  Seller has duly executed and delivered this Agreement.  This Agreement
constitutes the valid and binding obligation of each Seller, enforceable against
each Seller in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, moratorium or other similar Applicable
Laws affecting or relating to creditors’ rights generally, and (ii) the
availability of injunctive relief and other equitable remedies.

16


--------------------------------------------------------------------------------




(b)           Each Seller has the right, requisite power, capacity and authority
to enter into each Ancillary Agreement to which he is, or specified to be, a
party and to consummate the transactions contemplated thereby.  Prior to the
Closing each Seller will have duly executed and delivered each Ancillary
Agreement to which he is, or specified to be, a party.  The Ancillary Agreements
will constitute the valid and binding obligation of each Seller thereto,
enforceable against him in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, moratorium or other
similar Applicable Laws affecting or relating to creditors’ rights generally,
and (ii) the availability of injunctive relief and other equitable remedies.

4.3           No Conflicts; Consents.

(a)           Except as set forth on Schedule 4.3(a), the execution and delivery
of this Agreement by Seller does not, and the execution and delivery of each
Ancillary Agreement to which the Seller is, or specified to be, a party, the
performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated hereby and thereby (in
each case, with or without the giving of notice or lapse of time, or both), will
not, directly or indirectly,

(I)            CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF (A) ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR (B) ANY RESOLUTION
ADOPTED BY THE BOARD OF DIRECTORS, THE SHAREHOLDERS, OR MEMBERS OF THE COMPANY,
AS THE CASE MAY BE;

(II)           CONTRAVENE, CONFLICT WITH, OR RESULT IN A BREACH OR VIOLATION OF,
OR CONSTITUTE A DEFAULT UNDER (OR AN EVENT WHICH, WITH OR WITHOUT NOTICE, LAPSE
OF TIME OR BOTH, COULD CONSTITUTE A DEFAULT) OR RESULT IN THE INVALIDITY OF, OR
ACCELERATE THE PERFORMANCE REQUIRED BY OR CAUSE OR GIVE RISE TO ANY RIGHT OF
ACCELERATION OR TERMINATION OF ANY RIGHT OR OBLIGATION PURSUANT TO ANY AGREEMENT
OR COMMITMENT TO WHICH ANY SELLER OR THE COMPANY IS A PARTY OR IS A BENEFICIARY,
OR BY WHICH ANY SELLER OR THE COMPANY (OR ANY OF THEIR RESPECTIVE ASSETS OR
PROPERTIES) IS SUBJECT OR BOUND;

(III)          RESULT IN THE CREATION OF, OR GIVE ANY THIRD PARTY THE RIGHT TO
CREATE, ANY ENCUMBRANCE UPON THE SHARES OR ANY ASSETS OR PROPERTIES OF THE
COMPANY;

(IV)          CONFLICT WITH ANY APPLICABLE LAWS TO WHICH ANY SELLER, THE COMPANY
OR ANY ASSETS OR PROPERTIES OF ANY OF THE FOREGOING ARE SUBJECT OR GIVE ANY
GOVERNMENTAL BODY OR OTHER PERSON THE RIGHT TO CHALLENGE ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS OR TO EXERCISE ANY
REMEDY, OBTAIN ANY RELIEF UNDER OR REVOKE OR OTHERWISE MODIFY ANY RIGHTS HELD
UNDER, ANY SUCH APPLICABLE LAWS;

17


--------------------------------------------------------------------------------




(V)           RESULT IN THE CREATION OF ANY LIENS UPON ANY OF THE ASSETS OWNED
OR USED BY THE COMPANY, EXCEPT FOR ANY SUCH VIOLATIONS, DEFAULTS AND EVENTS
REFERRED TO IN SECTION 4.3(A)(II) HEREIN.

(VI)          TERMINATE OR MODIFY, OR GIVE ANY THIRD PARTY THE RIGHT TO
TERMINATE OR MODIFY, THE PROVISIONS OR TERMS OF ANY CONTRACT OR AGREEMENT TO
WHICH ANY SELLER OR THE COMPANY IS A PARTY, OR BY WHICH ANY SELLER OR THE
COMPANY (OR ANY OF THEIR RESPECTIVE ASSETS OR PROPERTIES) IS SUBJECT OR BOUND;

(VII)         RESULT IN OR GIVE TO ANY PERSON ANY ADDITIONAL RIGHTS OR
ENTITLEMENT TO INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED PAYMENTS UNDER
ANY CONTRACT OR AGREEMENT TO WHICH ANY SELLER OR THE COMPANY IS A PARTY OR BY
WHICH ANY OF THEIR RESPECTIVE ASSETS OR PROPERTIES IS SUBJECT OR BOUND.

(b)           Schedule 4.3(b) sets forth all consents, waivers, assignments and
other approvals and actions that are required in connection with the
transactions contemplated by this Agreement.  Except as set forth on Schedule
4.3(b) no authorization or order of, registration, declaration or filing with,
or notice to, any Governmental Body or other Person, is required by or with
respect to the Company in connection with the execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby.

4.4           Financial Statements.

(a)           Schedule 4.4(a) contains true and complete copies of the following
financial statements of the Company:

(i)       Audited Financial Statement for year ended February 28, 2005 (the
“Audited Financial Statements”); and

(ii)       Income Statement and Balance Sheet dated July 31, 2006 (the “Interim
Financial Statements” and together with the Audited Financial Statements, the
“Financial Statements”).

(b)           The Financial Statements are true, complete and correct and have
been prepared in accordance with Companies Acts, 1963-2005 and other applicable
statutes and regulations and in accordance with Irish GAAP including (without
limitation) the statements of standard accounting practice of the Institute of
Chartered Accountants in Ireland.  The Financial Statements have been applied on
a consistent basis throughout the periods involved, subject, in the case of the
Interim Financial Statements, to normal year-end adjustments (the effect of
which will not be materially adverse) and the absence of notes (that, if
presented, would not differ materially from those presented in the Audited
Financial Statements). The Financial Statements are based on the books and
records of the Company,

18


--------------------------------------------------------------------------------




and fairly present the financial condition of the Company as of the respective
dates they were prepared and the results of the operations of the Company for
the periods indicated.  The balance sheet of the Company as of February 28, 2005
is referred to herein as the “Balance Sheet” and the date thereof as the
“Balance Sheet Date” and the balance sheet of the Company as of July 31, 2006 is
referred to herein as the “Interim Balance Sheet” and the date thereof as the
“Interim Balance Sheet Date.”  Seller maintains with respect to the Company a
standard system of accounting established and administered in accordance with
Irish GAAP.

(c)           True copies of the Financial Statements and of the audited
accounts for each financial year of the Company preceding that which ended on
the last accounts date have been laid before the Company in general meeting and
delivered to the Registrar of Companies in compliance with the Companies Acts
1963-2001.

4.5           No Undisclosed Liabilities.  Except as set forth in Schedule 4.5,
the Company has no liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise (“Liabilities”), except
(a) those which are adequately reflected or reserved against in the Balance
Sheet as of the Balance Sheet Date, (b) those which have been incurred in the
ordinary course of the Business and consistent with past practice since the
Balance Sheet Date and which are not, individually or in the aggregate, material
in amount.  The prepaid expenses on the Balance Sheet have been incurred solely
for the benefit of the Company and the Company will retain the benefits of such
prepaid expenses after the Closing Date.

4.6           Inventory.  Each item of Inventory (including, without limitation,
raw materials, supplies, work in process and finished goods) is (a) free of any
material defect or other deficiency, (b) of a quality, quantity and condition
useable and, as to finished goods, saleable in the ordinary course of the
Business and (c) properly stated on the Interim Balance Sheet (to the extent
existing on the date thereof) and on the books and records of the Company at,
the lesser of cost or fair market value.  None of such Inventory is obsolete and
no write-down of such Inventory has been made or should have been made in the
period since July 31, 2006.  The quantities of each item of Inventory are not
excessive and are reasonable in the present circumstances of the Company.  All
of such Inventory is located at the facility of the Company and no Inventory is
held on a consignment basis.

4.7           Accounts Receivable.  The Accounts Receivable of the Business as
set forth on the Interim Balance Sheet or arising since the date thereof are, to
the extent not paid in full by the account debtor prior to the date hereof, (a)
valid and genuine, have arisen solely out of bona fide sales and deliveries of
goods, performance of services and other business transactions in the ordinary
course of the Business consistent with past practice, (b) not subject to valid
defenses, set-offs or counterclaims, and (c) collectible within 90 days after
billing at the full recorded amount thereof less the recorded allowance for
collection losses on the Interim Balance Sheet or, in the case of Accounts

19


--------------------------------------------------------------------------------




Receivable arising since the Interim Balance Sheet Date, the recorded allowance
for collection losses shown on the accounting records of the Business. The
allowance for collection losses on the Interim Balance Sheet and, with respect
to Accounts Receivable arising since the Interim Balance Sheet Date, the
allowance for collection losses shown on the accounting records of the Business,
have been determined in accordance with Irish GAAP and consistent with past
practice. The Accounts Receivable existing as of the Closing Date will be
collectible within 90 days after billing at the full recorded amount thereof net
of the reserves shown on the accounting records of the Business as of the
Closing Date (which reserve shall be adequate and shall not represent a greater
percentage of the Accounts Receivable as of the Closing Date than the reserve
reflected in the Interim Balance Sheet represented of the Accounts Receivable
reflected therein).

4.8           Taxes.

(a)           All Tax Returns required to have been filed by or with respect to
the Company have been duly and timely filed and each such Tax Return correctly
and completely reflects the Company’s Liability for Taxes and all other
information required to be reported thereon.  All Taxes owed by the Company
(whether or not shown on any Tax Return) have been timely paid.

(b)           There is no action or audit now proposed, threatened or pending
against, or with respect to, the Company in respect of any Tax.  No Seller or
director or officer (or employee responsible for Tax matters) of the Company
expects any Governmental Body to assess any additional Taxes.  The Company is
not the beneficiary of any extension of time within which to file any Tax
Return, nor has the Company made (or had made on its behalf) any requests for
such extensions.  No claim has ever been made by an authority in a jurisdiction
where the Company does not file Tax Returns that the Company is or may be
subject to taxation by that jurisdiction or that the Company must file Tax
Returns in any such jurisdiction.  There are no Liens on any of the Shares or
assets of the Company with respect to Taxes.

(c)           The Company has withheld and timely paid all Taxes required to
have been withheld and paid and has complied with all information reporting and
backup withholding requirements incidental thereto.

20


--------------------------------------------------------------------------------




(d)           Schedule 4.8(d) lists all federal, state, local, and foreign
income Tax Returns filed with respect to each the Company for taxable periods
ended on or after December 31, 2003 (ii) indicates those Tax Returns that have
been audited, and (iii) indicates those Tax Returns that currently are the
subject of audit.   The Company has delivered to Buyer correct and complete
copies of all income Tax Returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Company since December 31,
2003.

(e)           The Company has not waived (or is not subject to a waiver of) any
statute of limitations in respect of Taxes nor has it agreed to (nor is subject
to) any extension of time with respect to a Tax assessment or deficiency.

(f)            The Company’s unpaid Taxes (i) did not, as of their Interim
Balance Sheet Date, exceed their respective Liability reserves for Taxes (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the face of their respective Interim
Balance Sheet (rather than in any notes thereto) and (ii) do not exceed such
reserves as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of Sellers in filing their Tax
Returns.

(g)           Reserved.

(h)           The Company is not a party to any Tax allocation or sharing
agreement. The Company (i) has not been a member of an affiliated group filing a
consolidated income Tax Return nor (ii) has no Liability for the Taxes of any
Person under Reg. §1.1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, by contract, or otherwise.  The
Company is not a party to any joint venture, partnership or other arrangement
that is treated as a partnership or similar entity for purposes of the
applicable income Tax Law.

(i)            The Company does not hold, and has not at any time held, an
investment in “United States Property” within the meaning of Section 956(c) of
the Code.  The Company has not, nor at any time has been, a passive foreign
investment company within the meaning of Section 1297 of the Code and the
Company is not a shareholder, directly or indirectly, in a passive foreign
investment company.  The Company is not, and has not at any time been, engaged
in the conduct of a trade or business within the United States, or treated as or
considered to be so engaged.

(j)            The Company is not or at any time has not been subject to (i) the
overall foreign loss provisions of Section 904(f) of the Code or (ii) the
recharacterization provisions of Section 952(c)(2) of the Code.

(k)           Each and all of the Irish tax representations and warranties
attached hereto as Annex “A,” incorporated herein by reference, are true and
correct, except as otherwise set forth in Schedule 4.8(k).

21


--------------------------------------------------------------------------------




4.9           Compliance with Law.

(a)           The Company has conducted, and is conducting, the Business in
compliance with all Applicable Laws.

(b)           No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with or failure on the part of the Company to conduct the Business
in compliance with, any Applicable Law, except for any such violations,
conflicts or failures to comply that would not in the aggregate be material to
the Business taken as a whole.  The Company has not received notice regarding
any violation of, conflict with, or failure to conduct the Business in material
compliance with, any Applicable Law.


(C)           THE COMPANY HAS OBTAINED AND COMPLIED, IN ALL MATERIAL RESPECTS,
WITH ALL APPROVALS NECESSARY TO CONDUCT THE BUSINESS AND BE IN COMPLIANCE WITH
APPLICABLE LAWS, INCLUDING, BUT NOT LIMITED TO, ALL PERMITS AND OTHER APPROVALS
REQUIRED TO TREAT, TRANSPORT, STORE, DISPOSE OF AND OTHERWISE HANDLE HAZARDOUS
MATERIALS.

4.10         Business Authorizations.

(a)           The Company owns, holds or lawfully uses in the operation of the
Business all authorizations which are necessary for it to conduct the Business
as currently conducted or as proposed to be conducted (the “Business
Authorizations”) free and clear of all Liens, except where the failure to own,
hold or lawfully use any such Business Authorizations would not in the aggregate
be material to the Business taken as a whole.  Such Business Authorizations are
valid and in full force and effect.  All material Business Authorizations, other
than those listed in Schedule 4.21(b), are listed in Schedule 4.10(a).

(b)           No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with, failure on the part of the Company to comply with the terms
of, or the revocation, withdrawal, termination, cancellation, suspension or
modification of any Business Authorization. The Company has not received notice
regarding any violation of, conflict with, failure to comply with the terms of,
or any revocation, withdrawal, termination, cancellation, suspension or
modification of, any Business Authorization.  The Company is not in default, nor
has the Company received notice of any claim of default, with respect to any
Business Authorization.

4.11         Title to Personal Properties.

(a)           Except as otherwise set forth in Schedule 4.11(a), the Company has
good and transferable title to all Personal Property reflected as owned on the
Interim Balance Sheet (other than inventory sold in the ordinary course of the
Business since the date thereof), free and clear of all Liens.

22


--------------------------------------------------------------------------------


(b)           Schedule 4.11(b) sets forth all leases under which Personal
Property is leased.  All such leases are in full force and effect and constitute
valid and binding obligations of the other party(ies) thereto, and to Seller’s
Knowledge, none of the parties thereto, are in breach of any of the terms of any
such lease.

4.12         Condition of Tangible Assets.  All tangible property is
structurally sound, in good operating condition and repair (subject to normal
wear and tear given the use and age of such assets), are usable in the ordinary
course of the Business and conform to all Applicable Laws and Authorizations
relating to their construction, use and operation.  There are no facts or
conditions affecting such property that could interfere in any material respect
with the use or operation thereof as used or operated for the 12 months
preceding the date of this Agreement.

4.13         Real Property.

(a)           Schedule 4.13 contains (i) a list of all real property and
interests in real property leased by the Company (hereinafter referred to as the
“Leased Real Property” or “Real Property”), including a description of the lease
terms (parties, term, expiration date(s) and address).  There are no interests
in real property owned in fee by the Company.  The Real Property is in good and
substantial repair and condition and fit for the purposes for which it is
presently used.


(B)           WITH RESPECT TO LEASED REAL PROPERTY, SELLER HAS DELIVERED TO
BUYER A TRUE AND COMPLETE COPY OF EVERY LEASE AND SUBLEASE PURSUANT TO WHICH THE
COMPANY IS A PARTY OR BY WHICH IT IS BOUND (EACH, A “LEASE”).  ALL STATUTORY
REQUIREMENTS AS TO REGISTRATION AND STAMP TAX HAVE BEEN COMPLIED WITH.  THE
COMPANY HAS PEACEFUL, UNDISTURBED AND EXCLUSIVE POSSESSION OF THE LEASED REAL
PROPERTY.  THE COMPANY IS NOT IN DEFAULT IN THE PERFORMANCE OF ANY MATERIAL
OBLIGATION UNDER THE LEASES, NOR HAS AN EVENT OCCURRED WHICH, WITH THE PASSAGE
OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD CAUSE A MATERIAL BREACH OF OR
DEFAULT UNDER ANY SUCH LEASE.  FURTHERMORE, TO THE SELLER’S KNOWLEDGE, NONE OF
THE OTHER PARTIES TO THE LEASES ARE IN DEFAULT IN PERFORMANCE OF ITS MATERIAL
OBLIGATIONS THEREUNDER.


(C)           THE USES FOR WHICH THE BUILDINGS, FACILITIES AND OTHER
IMPROVEMENTS LOCATED ON THE REAL PROPERTY ARE ZONED DO NOT RESTRICT, OR IMPAIR,
THE USE OF THE REAL PROPERTY FOR PURPOSES OF THE COMPANY OR ITS BUSINESS.  THERE
ARE NOT IN FORCE OR REQUIRED TO BE IN FORCE ANY LICENSES REQUIRED UNDER ANY LAW
WHICH APPLY TO THE REAL PROPERTY OR RELATE TO OR REGULATE ANY ACTIVITIES CARRIED
ON THEREIN WHICH MAY ADVERSELY AFFECT THE BUYER’S RIGHT TO OCCUPY AND USE THE
REAL PROPERTY.

(d)           No Governmental Body having the power of eminent domain over the
Real Property has commenced or, to Seller’s Knowledge, intends to exercise the
power of eminent domain or a similar power with respect to all or any part of
the Real Property. There are no pending or, to Seller’s Knowledge, threatened
condemnation, fire, health, safety, building, zoning or other land use
regulatory proceedings, lawsuits or administrative actions relating to any
portion of the Real

23


--------------------------------------------------------------------------------




Property or any other matters which do or may adversely effect the current use,
occupancy or value thereof.  Neither the Seller nor the Company has received
notice of any pending or threatened special assessment proceedings affecting any
portion of the Real Property.

(e)           The Real Property and all present uses and operations of the Real
Property comply in all material respects with all Applicable Laws, covenants,
conditions, restrictions, easements, disposition agreements and similar matters
affecting the Real Property and no such use or operation is subject to planning
conditions of an onerous or unusual nature (including any of a personal or
temporary nature).  The Real Property and its continued use, occupancy and
operation as used, occupied and operated in the conduct of the Company do not
constitute a nonconforming use and is not the subject of a special use permit
under any Applicable Law.

(f)            The Real Property is in suitable condition for the conduct of the
Business as currently conducted and as proposed to be conducted.  The Company
has good and valid rights of ingress and egress to and from all Real Property
from and to the public street systems for all usual street, road and utility
purposes.

(g)           No Person other than the Company is in possession of any of the
Real Property or any portion thereof, and there are no subleases, licenses,
concessions or other agreements, written or oral, granting to any Person other
than the Company the right of use or occupancy of the Real Property or any
portion thereof.  No easement, utility transmission line or water main located
on the Real Property adversely affects the use of the Real Property or any
improvement on the Real Property.

(h)           All water, sewer, gas, electric, telephone and drainage
facilities, and all other utilities required by any Applicable Law or by the use
and operation of the Real Property in the conduct of the Business are installed
to the property lines of the Real Property, are connected pursuant to valid
permits to municipal or public utility services or proper drainage facilities,
are fully operable and are adequate to service the Real Property in the
operation of the Business and to permit compliance with the requirements of all
Applicable Laws in the operation thereof.  No fact or condition exists which
could result in the termination or material reduction of the current access from
the Real Property to existing roads or to sewer or other utility services
presently serving the Real Property.

(i)            No planning contravention notices, breach of condition notices,
enforcement notices or stop notices have been issued by any local planning
authority in respect of the Real Property nor has any other enforcement action
(including the exercise of any right of entry) been taken by any such authority
and the Seller is not aware of any circumstances which may lead to the same.

(j)            Compliance is being made and has at all times been made with all
applicable statutory and by-law requirements with respect to the Real Property

24


--------------------------------------------------------------------------------




and in particular (but without limitation) with requirements as to fire
precautions and means of escape in case of fire and with requirements under
legislation or common law, and to Seller’s Knowledge, the Company will not be
obliged to incur the expenditure of any substantial sum of money within the next
four years in connection with such compliance.

(k)           There are no compulsory purchase notices, orders or resolutions
affecting the Real Property and to the Seller’s Knowledge, there are no
circumstances likely to lead to any being made.

(l)            There are no closing demolition or clearance orders affecting the
Real Property and to the Seller’s Knowledge, there are no circumstances likely
to lead to any being made.

(m)          All premiums payable in respect of insurance policies payable by
the Company under any lease or other right to occupy relating to the Real
Property which have become due have been duly paid and no circumstances have
arisen which would vitiate or permit the insurers to avoid such policies.

(n)           The Company does not have any continuing liability in respect of
any other property formerly owned or occupied by the Company either as original
contracting party or by virtue of any direct covenant having been given on a
sale or assignment to the Company or as a guarantor of the obligations of any
other person in relation to such property.

(o)           The Company has duly discharged its duties and performed its
obligations under and in compliance with relevant safety legislation including
but not limited to the Safety Health and Welfare at Work Act 1989 (the “SHW
Act”) and all regulations, directions, notices and orders made or served
thereunder and has complied with any relevant code of practice issued by the
National Authority for Occupational Safety and Health established pursuant to
the SHW Act.

(p)           Neither the Company nor any of its Real Properties are subject to
any investigation or enquiry pursuant to the SHW Act and no direction, notice or
order has been served on the Company or any of the Real Properties pursuant to
the SHW Act and no application has been made to court under the SHW Act for an
order restricting or prohibiting the use of any of the Real Properties or any
part thereof, nor is any prosecution threatened or pending in respect of any
possible breach of the SHW Act or related regulations.

4.14         Intellectual Property.

(a)           As used in this Agreement, “Intellectual Property” means: (i)
inventions (whether or not patentable), trade secrets, technical data,
databases, customer lists, designs, tools, methods, processes, technology,
ideas, know-how, source code, product road maps and other proprietary
information and materials (“Proprietary Information”); (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all

25


--------------------------------------------------------------------------------




goodwill associated therewith; (iii) documentation, advertising copy, marketing
materials, web-sites, specifications, mask works, drawings, graphics, databases,
recordings and other works of authorship, whether or not protected by Copyright;
(iv) computer programs, including any and all software implementations of
algorithms, models and methodologies, whether in source code or object code,
design documents, flow-charts, user manuals and training materials relating
thereto and any translations thereof (collectively, “Software”); and (v) all
forms of legal rights and protections that may be obtained for, or may pertain
to, the Intellectual Property set forth in clauses (i) through (iv) in any
country of the world (“Intellectual Property Rights”), including all letters
patent, patent applications, provisional patents, design patents, PCT filings,
invention disclosures and other rights to inventions or designs (“Patents”), all
registered and unregistered copyrights in both published and unpublished works
(“Copyrights”), all trademarks, service marks and other proprietary indicia
(whether or not registered) (“Marks”), trade secret rights, mask works, moral
rights or other literary property or authors rights, and all applications,
registrations, issuances, divisions, continuations, renewals, reissuances and
extensions of the foregoing.

(b)           Schedule 4.14(b) lists (by name, owner and, where applicable,
registration number and jurisdiction of registration, application, certification
or filing) all Intellectual Property that is owned by the Company (whether
exclusively, jointly with another Person or otherwise) (“Owned Intellectual
Property”).  Except as otherwise described in Schedule 4.14(b), the Company owns
the entire right, title and interest to all Owned Intellectual Property free and
clear of all Liens.

(c)           Schedule 4.14(c) lists all licenses, sublicenses and other
agreements (“In-Bound Licenses”) pursuant to which a third party authorizes the
Company to use, practice any rights under, or grant sublicenses with respect to,
any Intellectual Property owned by a third party, including the incorporation of
any such Intellectual Property into products of the Company and, with respect to
each In-Bound License, whether the In-Bound License is exclusive or
non-exclusive.

(d)           Schedule 4.14(d) lists all licenses, sublicenses and other
agreements (“Out-Bound Licenses”) pursuant to which the Company authorizes a
third party to use, practice any rights under, or grant sublicenses with respect
to, any Owned Intellectual Property or pursuant to which the Company grants
rights to use or practice any rights under any Intellectual Property owned by a
third party and, with respect to each Out-Bound License, whether the Out-Bound
License is exclusive or non-exclusive.

(e)           The Company (i) exclusively owns the entire right, interest and
title to each item of Intellectual Property as it is currently conducted or as
proposed to be conducted free and clear of Liens (including the design,
manufacture, license and sale of all products currently under development or in
production), or (ii) otherwise rightfully uses or otherwise enjoys such
Intellectual

26


--------------------------------------------------------------------------------




Property pursuant to the terms of a valid and enforceable In-Bound License that
is listed in the Seller Disclosure Schedule.  The Owned Intellectual Property,
together with the Company’s rights under the In-Bound Licenses listed in the
Disclosure Schedule (collectively, the “Company Intellectual Property”),
constitutes all the Intellectual Property used in or necessary for the operation
of the Business as it is currently conducted and as proposed to be conducted.

(f)            All registration, maintenance and renewal fees related to
Patents, Marks, Copyrights and any other certifications, filings or
registrations that are owned by the Company (“Registered Items”) that are
currently due have been paid and all documents and certificates related to such
Registered Items have been filed with the relevant Governmental Body or other
authorities in the United States, Ireland or other foreign jurisdictions, as the
case may be, for the purposes of maintaining such Registered Items. There are no
actions that must be taken by Buyer within 120 days after the date hereof,
including the payment of any registration, maintenance or renewal fees or the
filing of any documents, applications or certificates for the purposes of
maintaining, perfecting or preserving or renewing any Registered Items.  All
Registered Items are in good standing, held in compliance with all applicable
legal requirements and enforceable by the Company. All Patents that have been
issued to the Company are valid.

(g)           To Seller’s Knowledge there are no challenges (or any basis
therefore) with respect to the validity or enforceability of any Owned
Intellectual Property.  Schedule 4.14(g) lists the status of any proceedings or
actions before the United States Patent and Trademark Office or any other
Governmental Body anywhere in the world related to any of the Owned Intellectual
Property, including the due date for any outstanding response by the Company in
such proceedings.  The Company has not taken any action or failed to take any
action that could reasonably be expected to result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any Owned Intellectual Property.  Schedule 4.14(g) lists all
previously held Registered Items that the Company has abandoned, cancelled,
forfeited or relinquished during the 12 months prior to the date of this
Agreement.

(h)           None of the products or services currently or formerly developed
manufactured, sold, distributed, provided, shipped or licensed by the Company,
or which are currently under development, has infringed or infringes upon, or
otherwise unlawfully used or uses, the Intellectual Property Rights of any third
party.  The Company, by conducting the Business as currently conducted or as
proposed to be conducted, has not infringed or is not currently infringing upon,
or otherwise has not unlawfully used or is not unlawfully using, any
Intellectual Property Rights of a third party.  The Company has not received any
communication alleging that the Company has violated or, by conducting the
Business as currently conducted or as proposed to be conducted, would violate,
any Intellectual Property Rights of a third party nor, to Seller’s Knowledge, is
there any basis therefore.  No Action has been instituted, or, to Seller’s

27


--------------------------------------------------------------------------------




Knowledge, threatened, relating to any Intellectual Property formerly or
currently used by the Company and none of the Intellectual Property is subject
to any outstanding Order. To Seller’s Knowledge, no Person has infringed or is
infringing any Intellectual Property Rights of the Company or has otherwise
misappropriated or is otherwise misappropriating any Intellectual Property.

(i)            With respect to the Proprietary Information, the documentation
relating thereto is current, accurate and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the special knowledge or memory of others.  The Company has taken commercially
reasonable steps to protect and preserve the confidentiality of all Proprietary
Information owned by the Company that is not covered by an issued Patent.  Any
receipt or use by, or disclosure to, a third party of Proprietary Information
owned by the Company has been pursuant to the terms of binding written
confidentiality and non-use agreement between the Company and such third party
(“Nondisclosure Agreements”). True and complete copies of the Nondisclosure
Agreements, and any amendments thereto, have been provided to Buyer. The Company
is, and to Seller’s Knowledge, all other parties thereto are, in compliance with
the provisions of the Nondisclosure Agreements.  The Company is in compliance
with the terms of all Contracts pursuant to which a third party has disclosed
to, or authorized the Company to use, Proprietary Information owned by such
third party.

(j)            All current and former employees, consultants and contractors of
the Company have executed and delivered, and are in compliance with, enforceable
agreements regarding the protection of Proprietary Information and providing
valid written assignments of all Intellectual Property conceived or developed by
such employees, consultants or contractors in connection with their services for
the Company (“Work Product Agreements”). True and complete copies of the Work
Product Agreements have been provided to Buyer. No current or former employee,
consultant or contractor or any other Person has any right, claim or interest to
any of the Owned Intellectual Property.

(k)           No employee, consultant or contractor of the Company has been, is
or will be, by performing services for the Company, in violation of any term of
any employment, invention disclosure or assignment, confidentiality or
noncompetition agreement or other restrictive covenant or any Order as a result
of such employee’s or contractor’s employment with the Company or any services
rendered by such employee or contractor.

(1)           All Intellectual Property that has been distributed, sold or
licensed to a third party by the Company that is covered by warranty conformed
and conforms to, and performed and performs in accordance with, the
representations and warranties provided with respect to such Intellectual
Property by or on behalf of the Company for the time period during which such
representations and warranties apply.

28


--------------------------------------------------------------------------------




(m)          Except as set forth in Schedule 4.14(m), the execution and delivery
of this Agreement by Seller does not, and the consummation of the transactions
contemplated hereby (in each case, with or without the giving of notice or lapse
of time, or both), will not, directly or indirectly, result in the loss or
impairment of, or give rise to any right of any third party to terminate or
reprice or otherwise renegotiate the Company’s rights to own any of its
Intellectual Property or their respective rights under any Out-Bound License or
In-Bound License, nor require the consent of any Governmental Body or other
third party in respect of any such Intellectual Property.

4.15         Absence of Certain Changes or Events.  Since the Balance Sheet
Date:

(a)           there has not been any Material Adverse Change in the condition
(financial or otherwise), operations, prospects or results of operations of the
Company;

(b)           the Company has not amended or changed, or proposed to amend or
change, its organizational documents in a manner that could be expected to delay
the consummation of the transactions contemplated by this Agreement;

(c)           the Company has not declared, set aside or paid any dividend or
other distribution (whether in cash, stock or property) with respect to any
equity security or debt security;

(d)           the Company has not (i) increased or modified the compensation or
benefits payable or to become payable by the Company to any current or former
directors, employees, consultants or contractors of the Company, (ii) increased
or modified any Pension Scheme made to, for or with any current or former
directors, employees or contractors of the Company, or (iii) entered into any
employment, severance or termination agreement;

(e)           the Company has not sold, leased, transferred or assigned any
property or assets, except for (i) the sale of Inventory, (ii) the grant of
non-exclusive Out-Bound Licenses, and (iii) the sale of obsolete Equipment, in
each case in the ordinary course of the Business consistent with past practice;

(f)            the Company has not incurred, assumed or guaranteed any
Indebtedness;

(g)           the Company has not mortgaged, pledged or subjected to Liens any
assets, properties or rights, except for Liens arising under lease financing
arrangements existing as of the Balance Sheet Date;

(h)           the Company has not entered into, amended, modified, canceled or
waived any rights under, any Material Contract and no Material Contract has been
terminated or cancelled;

29


--------------------------------------------------------------------------------




(i)            the Company has not taken any action outside the ordinary course
of the Business;

(j)            there has not been any labor dispute, other than individual
grievances, or any activity or proceeding by a labor union or representative
thereof to organize any employees of the Company;

(k)           there has not been any violation of, or conflict with, any
Applicable Law or any Business Authorization;

(l)            the Company has not agreed, or entered into any arrangement, to
take any action which, if taken prior to the date hereof, would have made any
representation or warranty set forth in this Article IV untrue or incorrect as
of the date when made;

(m)          there has not been any material damage, destruction or loss with
respect to the assets, properties and rights of the Company, whether or not
covered by insurance;

(n)           the Company has not made any change in the accounting practices;

(o)           the Company has not made any Tax election, changed its method of
Tax accounting or settled any claim for Taxes;

(p)           no loan or advance or payment has been made or consideration given
or transaction effected falling within Sections 438 or 439 of the Taxes
Consolidation Act 1997;

(q)           the Company has not disposed of or acquired any asset in
circumstances falling within Sections 547 or 550 of the Taxes Consolidation Act,
1997, and is not entitled to any capital loss to which Section 549 of the Taxes
Consolidation Act 1997, will apply; and

(r)            the Company has not agreed, whether in writing or otherwise, to
do any of the foregoing.

4.16         Contracts.

(a)           Except as set forth in Schedule 4.16(a), the Company is not party
to, or bound by:

(i)            any Contract or series of related Contracts for the purchase of
materials, supplies, goods, services, equipment or other assets that involves
annual payments by the Company of $50,000 or more;

(ii)           any Contract or series of related Contracts for the sale by the
Company of (A) materials, supplies, goods, services, equipment or other assets,
that involves a specified annual minimum dollar sales amount

30


--------------------------------------------------------------------------------




of $50,000 or more, or (B) pursuant to which the Company received payments of
more than $50,000.

(iii)          any Contract that requires the Company to purchase its total
requirements of any product or service from a third party or that contains “take
or pay” provisions;

(iv)          any Contract or series of related Contracts that (A) continues n
over a period of more than six months from the date hereof or a (B) involves
payments to or by the Company exceeding $50,000, other than arrangements
disclosed pursuant to the preceding paragraphs (i) and (ii);

(v)           any partnership, joint venture or similar Contract;

(vi)          any distribution, dealer, representative or sales agency Contract;

(vii)         any Lease;

(viii)        any Contract for the lease of personal property which provides for
payments to or by the Company;

(ix)           any Contract which provides for the indemnification by the
Company of any Person, the undertaking by the Company to be responsible for
consequential damages, or the assumption by the Company of any Tax,
environmental or other Liability;

(x)            any Contract with any Governmental Body, including, but not
limited to, state grants;

(xi)           any note, debenture, bond, equipment trust, letter of credit,
loan or other Contract for Indebtedness or lending of money (other than to
employees for travel expenses in the ordinary course of the Business) or
Contract for a line of credit or guarantee, pledge or undertaking of the
Indebtedness of any other Person;

(xii)          any Contract for any capital expenditure or leasehold improvement
in excess of $50,000;

(xiii)         any Contract which restrains the ability of the Company to engage
or compete in any manner or in any business;

(xiv)        any Out-Bound License or In-Bound License;

(xv)         any Contract relating to the acquisition or disposition of any
material business (whether by merger, sale of Shares, sale of assets or
otherwise);

31


--------------------------------------------------------------------------------




(xvi)        any collective bargaining Contract or other Contract with any labor
organization, union or association;

(xvii)       that is an employment, consulting, termination, service or
severance Contract other than those that are terminable at-will by the Company
on less than 30 days’ notice; and

(xviii)      any Contract that is otherwise material to the Company and not
previously disclosed pursuant to this Section 4.16.

(b)           Each Contract required to be listed in Schedule 4.16(a)
(collectively, the “Material Contract(s)”) is valid and enforceable in
accordance with its terms.  The Company has complied with and is in compliance
in all material respects with, and to Seller’s Knowledge, all other parties
thereto have complied with and are in compliance with, the provisions of each
Material Contract.

(c)           The Company is not, and to Seller’s Knowledge, no other party
thereto is, in material default in the performance, observance or fulfillment of
any obligation, covenant, condition or other term contained in any Material
Contract, and the Company has not given nor received notice to or from any
Person relating to any such alleged or potential default that has not been
cured.  No event has occurred which with or without the giving of notice or
lapse of time, or both, may conflict with or result in a violation or breach of,
or give any Person the right to exercise any remedy under or accelerate the
maturity or performance of, or cancel, terminate or modify, any Material
Contract.

(d)           The Company has delivered accurate and complete copies of each
Material Contract to Buyer.

(e)           All Contracts other than Material Contracts (collectively, the
“Minor Contracts”) are in all material respects valid and enforceable in
accordance with their terms.  The Company is not and, to Seller’s Knowledge, no
other party thereto is, in default in the performance, observance or fulfillment
of any obligation, covenant or condition contained therein, and the Company has
not given nor received notice to or from any Person relating to any such alleged
or potential default that has not been cured, except in either case where such
default would not and would not reasonably be expected to have, individually or
in the aggregate, a material adverse effect on operations, prospects or results
of operations of the Business or the Company.  No event has occurred which with
or without the giving of notice or lapse of time, or both, may conflict with or
result in a violation or breach of, or give any Person the right to exercise any
remedy under or accelerate the maturity or performance of, or cancel, terminate
or modify, any Minor Contract, except where such violation, breach, remedy,
acceleration, cancellation, termination or modification could not and could not
reasonably be expected to have, individually or in the aggregate, a material

32


--------------------------------------------------------------------------------




adverse effect on the Purchased Assets or the condition (financial or
otherwise), operations, prospects or results of operations of the Business or
the Company.


4.17         CAPITALIZATION.


THE CAPITALIZATION AND IDENTITY OF EACH SHAREHOLDER OF THE COMPANY, IS AS
FOLLOWS:


(A)           THE AUTHORIZED SHARES OF THE COMPANY CONSISTS SOLELY OF ONE
HUNDRED THOUSAND (100,000) SHARES OF COMMON VOTING STOCK, €1 PAR VALUE, OF WHICH
ONE HUNDRED (100) SHARES ARE ISSUED AND OUTSTANDING ON THE DATE HEREOF, AND ARE
OWNED BENEFICIALLY AND OF RECORD BY THE SELLER, FREE AND CLEAR OF ALL RIGHTS AND
ENCUMBRANCES.  SAID SHARES ARE DIVIDED AS FOLLOWS:  FIFTEEN (15) ARE OWNED BY
CHRISTOPHER W. HUNTINGTON, FIFTEEN (15) ARE OWNED BY PHILLIP MILIDANTRI AND
SEVENTY (70) ARE OWNED BY LEVI CITARELLA.  THE SHARES ARE VALIDLY ISSUED AND
ISSUED IN COMPLIANCE WITH APPLICABLE LAWS.  NONE OF THE SHARES HAVE BEEN ISSUED
IN VIOLATION OF THE RIGHTS OF ANY PERSON.  EXCEPT AS SET FORTH ON SCHEDULE 4.17,
(I) NO PREFERRED STOCK, BONDS, DEBENTURES, NOTES, DEBT INSTRUMENTS, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES OF ANY KIND, OF THE COMPANY IS AUTHORIZED,
ISSUED OR OUTSTANDING, AND (II) THERE ARE NO OUTSTANDING OR AUTHORIZED OPTIONS,
WARRANTS, RIGHTS, CONTRACTS, CALLS, PREEMPTIVE RIGHTS, OTHER RIGHTS OF ANY KIND
(ABSOLUTE, CONTINGENT OR OTHERWISE), PUTS, RIGHTS TO SUBSCRIBE, CONVERSION
RIGHTS OR OTHER AGREEMENTS OR COMMITMENTS TO WHICH ANY SELLER IS A PARTY OR
WHICH ARE BINDING UPON ANY SELLER PROVIDING FOR THE ISSUANCE, DISPOSITION OR
ACQUISITION OF ANY CAPITAL STOCK OR SECURITIES OF THE COMPANY.  EXCEPT AS SET
FORTH ON SCHEDULE 4.17, THERE ARE NO OUTSTANDING OR AUTHORIZED STOCK
APPRECIATION, PHANTOM STOCK OR SIMILAR RIGHTS WITH RESPECT TO THE COMPANY. 
EXCEPT AS SET FORTH ON SCHEDULE 4.17, THERE ARE NO VOTING TRUSTS, PROXIES OR ANY
OTHER AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE VOTING OF THE SHARES OR
OWNERSHIP INTERESTS, AS THE CASE MAY BE, OF THE COMPANY.  EXCEPT AS SET FORTH ON
SCHEDULE 4.17, THE COMPANY IS NOT SUBJECT TO ANY OBLIGATION TO REPURCHASE OR
OTHERWISE ACQUIRE OR RETIRE ANY SHARES OR OWNERSHIP INTERESTS, AS THE CASE MAY
BE.  THERE ARE NO SECURITIES OF THE COMPANY RESERVED FOR ISSUANCE FOR ANY
PURPOSE.

(b)         A copy of the memorandum and articles of association of the Company
has been furnished to the Buyer by or on behalf of the Seller and each said copy
which has been certified as a true copy is true and complete as of the date of
this Agreement and has embodied therein or annexed thereto a copy of every
resolution or agreement amending or modifying the same and fully sets out all
rights to each class of the share capital of the Company.

4.18         Litigation.

(a)           Except as set forth in Schedule 4.18, there is no action, suit or
proceeding, claim, arbitration, litigation or investigation (each, an “Action”),
(i) pending or, to Seller’s Knowledge, threatened against or affecting the
Company, or (ii) that challenges or seeks to prevent, enjoin or otherwise delay
the

33


--------------------------------------------------------------------------------




transactions contemplated by this Agreement or the Ancillary Agreements.  No
event has occurred or circumstances exist that may give rise or serve as a basis
for any such Action.  There is no Action against any current or, to Seller’s
Knowledge, former director or employee of the Company with respect to which the
Company has or is reasonably likely to have an indemnification obligation.

(b)           There is no unsatisfied judgment, penalty or award against or
affecting the Company or any assets, properties or rights.

4.19         Employee Benefits.

(a)           Except as set forth in Schedule 4.19(a),  the Company is not a
party to, and does not operate, any bonus, pension, profit sharing, share
option, deferred compensation, retirement, hospitalization insurance, medical
insurance or similar plan or practice, formal or informal, with respect to any
directors, officers, or employees or others and, is not bound by any agreement
whether written or oral with any director, officer or employee providing for a
specified period of notice of termination or providing for any fixed term of
employment, and the employment of each employee of the Company can be terminated
by the Company without notice and without liability for any severance or
termination pay or other similar payment.

(b)           There are not in existence nor has any proposal been announced or
commitment given to promise made to establish any retirement, death or
disability benefit scheme for officers or employees (or any dependant of any of
them) of the Company nor is the Company under any obligation (whether or not
legally binding, established by custom or Approved) to or in respect of Employee
(or any dependant of any of them) of the Company with regard to retirement,
death or disability benefits pursuant to which the Company is or may become
liable to make payments and no pension or retirement or sickness gratuity is
currently being paid or has been promised by the Company to or in respect of any
present or former officer or employee (or any dependant of any of them) of the
Company.

(c)           The consummation of the transactions contemplated by this
Agreement will not (i) entitle any current or former director, employee or
contractor of the Business to severance pay, unemployment compensation, deferral
compensation or any other payment, (ii) accelerate the time of payment or
vesting, or increase the amount of, compensation due to any such director,
employee, contractor or consultant, or result in the payment of any other
benefits to any Person or the forgiveness of any Indebtedness of any Person.

4.20         Labor and Employment Matters.

(a)           Schedule 4.20(a) sets forth (i) a list of all Employees (including
title and position) and contractors of the Company as of the date hereof, (ii)
the compensation and benefits of each such Employee and contractor, (iii) the
length of service for each Employee, including date of hire, (iv) the location
of

34


--------------------------------------------------------------------------------




employment for each Employee, (v) the gender and citizenship of each Employee,
(vi) the holiday entitlements of each Employee, (vii) indication of whether the
employee is on any type of leave, including, but not limited to, medical or
family leave (viii) dates of birth; (ix) job description; and (x) particulars of
remuneration;

(b)           There are not in existence any service agreements with Directors
or employees of the Company which cannot be terminated by three months notice or
less or (where not recorded in writing) by reasonable notice without giving rise
to any claim for damages or compensation (other than the statutory redundancy
payment or statutory compensation for unfair dismissals).

(c)           There are no amounts owing to any present or former officers or
employees of the Company, other than remuneration accrued (but not yet due for
payment) in respect of the calendar month in which this agreement is executed or
for reimbursement of business expenses incurred during such month, and none of
them is entitled to accrued holiday pay other than in respect of the Company’s
current holiday year.

(d)           The Company is not a party or subject to any labor union or
collective bargaining agreement in connection with the Company.  There have not
been since the Company’s incorporation, and there are not pending or, to
Seller’s Knowledge, threatened, any labor disputes, work stoppages, requests for
representation, pickets, work slow-downs due to labor disagreements or any
actions or arbitrations that involve Employees.  There is no unfair labor
practice, charge or complaint pending, unresolved or, to Seller’s Knowledge,
threatened before the National Labor Relations Board or Ireland’s equivalent. 
No event has occurred or circumstance exist that may provide the basis of any
work stoppage or other labor dispute in connection with the Company.  The
Company is not, and has not since its incorporation, been involved in any labor,
industrial or trade dispute or any dispute or negotiation with any trade union
or association of trade unions or organizations or body of Employees.  The
Company has complied with all recommendations made by Industrial Relations
Officers of the Labour Relations Commission, by Equality Officers or by the
Labour Court.

(e)           The Company has complied in all material respects with each, and
is not in violation in any material respect of (i) any condition of service of
its Employees; or (ii) any Applicable Law relating to anti-discrimination and
equal employment opportunities in connection with the Company.  The Company has
maintained adequate and suitable records regarding the service of each Employee
and officer and there have been no violations of any Applicable Law respecting
the hiring, hours, wages, minimum notice or holiday entitlements, occupational
safety and health, employment, promotion, access to personal retirement savings
accounts, termination or benefits of any Employee or other Person in connection
with the Company.  The Company has filed all reports, information and notices
required under any Applicable Law respecting the hiring, hours, wages, holiday
entitlements, occupational safety and health, employment, promotion, termination
or benefits of any Employee or other Person in connection with the Company, and

35


--------------------------------------------------------------------------------




will timely file prior to Closing all such reports, information and notices
required by any Applicable Law to be given prior to Closing.

(f)            The Company has complied and is in compliance in all material
respects with the requirements of the Immigration Reform and Control Act of 1986
and Ireland’s equivalent.  Schedule 4.20(f) sets forth a true and complete list
of all Employees working in Ireland who are not Irish citizens, setting forth a
description of the legal status under which each such Employee is permitted to
work in Ireland, and indicating which Employees are required to have work
permits.  All Employees who are performing services for the Company in Ireland
are legally able to work in Ireland and will be able to continue to work for the
Company in Ireland following the consummation of the transactions contemplated
by this Agreement.  Copies of all work permits required to be listed in Schedule
4.20(f) have been delivered to Buyer.

(g)           The Company has paid or properly accrued in the ordinary course of
the Business all wages and compensation due to Employees, including all
vacations or vacation pay, holidays or holiday pay, sick days or sick pay, and
bonuses.

(h)           Schedule 4.20(h) sets out complete particulars of negotiations and
of present and former disputes between the Company and Employees and of
negotiations and of present and former disputes between such Employees and the
Seller.

(i)            The Company is not a party to any Contract which restricts the
Company from relocating, closing or terminating any of its operations or
facilities or any portion thereof.

 (j)           In regards to employees receiving compensation in U.S. Dollars,
the Company has complied and is in compliance with Pay as You Earn (PAYE) and
Pay Related Social Insurance (PRSE) requirements.

(k)           No liability has been incurred by the Company for breach of any
contract of service or for services or for compensation for wrongful or unfair
dismissal or discrimination or for failure to comply with an order for the
reinstatement or re-engagement of any employee or for failure to comply with a
tribunal or court order relating to an employee or former employee.

(l)            No gratuitous payments have been made or promised by the Company
in connection with the actual or proposed termination or suspension of
employment or variation of any contract of employment of any present or former
director or employee.

(m)          No Employment Regulation Order affecting the terms of employment of
any employees of the Company has been made by the Labour Court under the
Industrial Relations Acts, 1946 to 2001 or otherwise.

36


--------------------------------------------------------------------------------


(n)           Within a period of one year preceding the date of this Agreement,
the Company has not given notice of any redundancies to the Minister for
Enterprise Trade and Employment, or started consultations with any trade union
under Part II of the Protection of Employment Act 1977 or Regulation 8 of the
European Communities (Protection of Employees on Transfer of Undertakings)
Regulations 2003.

(o)           The Company neither has introduced nor intends to introduce any
short time working scheme or any redundancy scheme or any similar scheme.

4.21         Environmental.

(a)           As used in this Agreement, the following words and terms have the
following definitions:

(i)            The term “Environmental Action” means any claim, proceeding or
other Action brought or threatened under any Environmental Law or the assertion
of any claim with respect to Pre-Closing Environmental Liabilities.

(ii)           The term “Environmental Permit” means any Authorization under
Environmental Law and includes any and all Orders issued or entered into by a
Governmental Body under Environmental Law.

(iii)          The term “Hazardous Substances” means all explosive or regulated
radioactive materials or substances, hazardous or toxic materials, wastes or
chemicals, petroleum and petroleum products (including crude oil or any fraction
thereof), asbestos or asbestos containing materials, and all other materials,
chemicals or substances which are regulated by, form the basis of liability or
are defined as hazardous, extremely hazardous, toxic or words of similar import,
under any Environmental Law.

(iv)          The term “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of Hazardous Substances into the Environment.

(b)           To Seller’s Knowledge the Company has obtained, and is in
compliance with, all necessary permits, licenses, certificates approvals and
other authorizations (“Environmental Permits) required for the lawful and safe
conduct of the Business.  Each Environmental Permit, together with the name of
the Governmental Body issuing such Environmental Permit, is set forth in
Schedule 4.21(b).   All such Environmental Permits are valid and in full force
and effect and all renewal applications for such Environmental Permits have been
timely filed with the appropriate Governmental Body.  None of such Environmental
Permits will be terminated or impaired or become terminable as a result of the
consummation of the transactions contemplated by this Agreement.  The

37


--------------------------------------------------------------------------------




Company has been, and is currently, in compliance with all Environmental Laws
and the Company has not received notice alleging that the Company is not in such
compliance with Environmental Laws, in each case in connection with the Company.

(c)           There are no past, pending or, to Seller’s Knowledge, threatened
Environmental Actions against or affecting the Company in connection with the
Business, and Seller is not aware of any facts or circumstances which could be
expected to form the basis for any such Environmental Action.

(d)           The Company has not entered into or agreed to any Order, and is
not subject to any Order, relating to compliance with any Environmental Law or
to investigation or cleanup of a Hazardous Substance under any Environmental
Law.

(e)           No Lien has been attached to, or asserted against, any assets,
Real Property or rights pursuant to any Environmental Law, and, to Seller’s
Knowledge, no such Lien has been threatened.  To Seller’s Knowledge, there are
no facts, circumstances or other conditions that could be expected to give rise
to any Liens on or affecting the Real Property under Environmental Law.

(f)            To Seller’s Knowledge no part of the Real Property has been
contaminated to any degree (whether by the deposit spillage disposal or leaching
of any Hazardous Substance) and at present no part appears nor is there any
reason why it should appear on any register or contaminated land maintained by
any local authority and as a result of any contamination no part of the Real
Property represents a hazard to health or to the environment and would not
represent such a hazard were the Real Property developed or otherwise put to use
in ways differing from the current operations carried on the Real Property. 
There has been no treatment, storage, disposal or Release of any Hazardous
Substance at, from, into, on or under any Real Property or any other property
currently or formerly owned, operated or leased by the Company.  No Hazardous
Substances are present in, on, about or migrating to or front any Real Property
that could be expected to give rise to an Environmental Action against the
Company.

(g)           The Company has properly disposed of all Hazardous Substances by
delivering such substances to a licensed hazardous waste removal contractor and
has made all filings required by federal, state or other governmental
authorities relating to the storage, use or disposal of Hazardous Substances,
including, but not limited to, filings relating to hazardous waste
transportation or disposal.

(h)           There are no circumstances which may give rise or have in the past
given rise to any liability whether under statute or at common law) in nuisance
in respect of the Properties or the operation of the said business and the
carrying on of the said business has not interfered in any way with the
extraction and use of ground water from aquifers and would not impede such
extraction at any time in the future.

38


--------------------------------------------------------------------------------




(i)            To Seller’s Knowledge there are no aboveground tanks or
underground storage tanks on, under or about the Real Property.  Any aboveground
or underground tanks previously situated on the Real Property or any other real
property currently or formerly owned, operated or leased by the Company have
been removed in accordance with all Environmental Laws and no residual
contamination, if any, remains at such sites in excess of applicable standards.

(j)            To Seller’s Knowledge there are no polychlorinated biphenyls
(“PCBs”) leaking from any article, container or equipment on, under or about the
Real Property and there are no such articles, containers or equipment containing
PCBs in, at, on, under or within the Real Property.

(k)           To Seller’s Knowledge there is no asbestos containing material or
lead based paint containing materials in at, on, under or within the Real
Property.

(l)            To Seller’s Knowledge the Company has not transported or arranged
for the treatment, storage, handling, disposal, or transportation of any
Hazardous Material to any off-site location which is an Environmental Clean-up
Site.

(m)          None of the Real Property is an Environmental Clean-up Site.

(n)           Seller has provided to Buyer true and complete copies of, or
access to, all written environmental assessments, materials, reports, data,
analyses and compliance audits that have been prepared by or on behalf of Seller
with respect to the Real Property or any other real property formerly owned,
operated or leased by Seller in connection with the Company.

(o)           Copies of all reports data correspondence investigations surveys
and other documents relevant to the application of Environmental Law to the said
business and the Real Property (including without limitation environmental
audits environmental impact assessments and documents relating to hazardous or
other waste) in the Company’s and the Seller’s possession in whatever form or
medium have been provided to the Buyer.

4.22         Insurance.

(a)           Schedule 4.22(a)(i) – (ii) sets forth (i) an accurate and complete
list of each insurance policy and fidelity bond which covers the Business and
the Company (the “Policies”) and (ii) a list of all pending claims and the
claims history for the Company during the current year and the preceding three
years (including with respect to insurance obtained but not currently
maintained).  There are no pending claims under any of such Policies with
respect to the Company as to which coverage has been questioned, denied or
disputed by the insurer or in respect of which the insurer has reserved its
rights.

39


--------------------------------------------------------------------------------




(b)           Schedule 4.22(b) describes any self-insurance arrangement by or
affecting the Company, including any reserves thereunder, and describes the loss
experience for all claims that were self-insured in the current year and the
preceding three years.

(c)           All Policies are issued by an insurer that is financially sound
and reputable, are in full force and effect and are enforceable in accordance
with their terms.  Such Policies provide adequate insurance coverage for the
Business, and are sufficient for compliance with all Applicable Laws and
Contracts to which the Company is a party or by which it is bound.

(d)           All premiums due under the Policies have been paid in full or,
with respect to premiums not yet due, accrued.  The Company has not received a
notice of cancellation of any Policy or of any material changes that are
required in the conduct of the Business as a condition to the continuation of
coverage under, or renewal of, any such Policy. There is no existing default or
event which, with the giving of notice or lapse of time or both, would
constitute a default under any Policy or entitle any insurer to terminate or
cancel any Policy with respect to the Business.  The Company and Seller have no
Knowledge of any threatened termination of any Policy.

(e) The Company will keep in place all existing policies thought the date of
closing.

4.23         Product Warranty.

(a)           There are no warranties (express or implied) outstanding with
respect to any products currently or formerly manufactured, sold, distributed,
shipped or licensed (“Products”), or any services rendered, by the Company,
beyond that set forth in the standard conditions of sale or service, copies of
which are included in Schedule 4.23.

(b)           Each Product manufactured, sold, distributed, shipped or licensed,
or service rendered, by the Company have been in conformity with all applicable
contractual commitments and warranties. There are no material design,
manufacturing or other defects, latent or otherwise, with respect to any
Products and such Products are not toxic when used in accordance with their
intended use. Each Product that has been manufactured, sold, distributed,
shipped or licensed prior to Closing contains all, warnings required by
Applicable Law and such warnings are in accordance with reasonable industry
practice.

(c)           The Interim Balance Sheet reflects adequate reserves (in
accordance with Irish GAAP) for product design and warranty claims and other
damages in connection with any Product manufactured, sold, distributed, shipped
or licensed, or service rendered, by the Company on or prior to the Interim
Balance Sheet Date. The accounting records of the Company will reflect adequate
reserves (in accordance with Irish GAAP) for all such claims in connection with

40


--------------------------------------------------------------------------------




Products manufactured, sold, distributed, shipped or licensed, or services
rendered by, the Company on or prior to the Closing.

4.24         Suppliers and Customers.

(a)           Schedule 4.24 sets forth:

(i)            the Company’s 20 largest suppliers;

(ii)           each supplier who constitutes a sole source of supply to the
Business; and

(iii)          the Company’s 20 largest customers.

(b)           The relationships of the Business with each supplier and customer
required to be listed in Section 4.24 of the Seller Disclosure are good
commercial working relationships. No such supplier or customer has canceled or
otherwise terminated, or threatened to cancel or otherwise terminate, its
relationship with the Company.  The Seller or Company have not received notice
that any such supplier or customer may cancel, terminate or otherwise materially
and adversely modify its relationship with the Company or limit its services,
supplies or materials to the Company, either as a result of the consummation of
the transactions contemplated by this Agreement or otherwise.

4.25         Solvency.  The Company is not insolvent nor will it be rendered
insolvent by any of the transactions contemplated by this Agreement and the
Ancillary Agreements. “Insolvent” means, with respect to any Person, that the
sum of the debts and other probable Liabilities of such Person exceeds the
present fair saleable value of such Person’s assets.

4.26         Brokers or Finders.  Each Seller represents that no agent, broker,
investment banker or other firm or Person is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated by this Agreement and the Ancillary Agreements,
except whose fees and expenses will be paid by Seller.

4.27         Completeness of Disclosure.  No representation or warranty by
Seller in this Agreement, and no statement made by Seller in the Seller
Disclosure Schedule, the Ancillary Agreements or any certificate or other
document furnished or to be furnished to Buyer pursuant hereto, or in connection
with the negotiation, execution or performance of this Agreement and the
Ancillary Agreements contains or will at the Closing contain any untrue
statement of a material fact or omits or will omit to state a material fact
required to be stated herein or therein or necessary to make any statement
herein or therein not misleading.  Except as specifically set forth in this
Agreement or the Seller’s Disclosure Schedule, there are no facts or
circumstances of which Seller is aware that have had or could be expected to
have, individually or in the aggregate, a material adverse effect on the assets
or the condition (financial or otherwise), operations, prospects or results of
operations of the Business or the Company.

41


--------------------------------------------------------------------------------




ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that each statement contained in this
Article V is true and correct as of the date hereof.

5.1           Organization and Good Standing.  Buyer is a corporation duly
organized, validly existing and in good standing under the Applicable Laws of
the jurisdiction of its incorporation and has the requisite corporate power to
own, lease and operate its properties and to carry on its business as now being
conducted.

5.2           Authority and Enforceability.  Buyer has the requisite corporate
power and authority to enter into this Agreement and the Ancillary Agreements to
which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Ancillary
Agreements to which Buyer is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Buyer. This Agreement has been, and the
Ancillary: Agreements to which Buyer is a party will be, duly executed and
delivered by Buyer and, assuming due authorization, execution and delivery by
Seller constitutes the valid and binding obligations of Buyer, enforceable
against it in accordance with their respective terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or other similar Applicable Laws affecting or relating to creditors’
rights generally, and (b) the availability of injunctive relief and other
equitable remedies.

5.3           Litigation.  There is no Action pending or, to the knowledge of
Buyer, threatened against, Buyer which (a) challenges or seeks to enjoin, alter
or materially delay the consummation of the transactions contemplated by this
Agreement, or (b) would reasonably be expected to have a material adverse effect
on Buyer.

5.4           Brokers or Finders.  Buyer represents, as to itself and its
Affiliates, that no agent, broker, investment banker or other firm or Person is
or will be entitled to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement and the Ancillary Agreements.


5.5.          INVESTMENT REPRESENTATIONS.  THE BUYER UNDERSTANDS THAT THE SHARES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
THE SECURITIES LAWS OF ANY JURISDICTION, BY REASON OF RELIANCE UPON CERTAIN
EXEMPTIONS.


ARTICLE VI


COVENANTS OF BUYER AND SELLER

6.1           Public Announcements.  Neither Buyer nor Seller shall issue any
press releases or otherwise make any public statements with respect to the
transactions contemplated by this Agreement; provided, however, that Buyer may,
without such

42


--------------------------------------------------------------------------------




approval, make such press releases or other public announcement as it believes
are required by the New York Stock Exchange or any other securities Laws.

6.2.          Non-Solicitation of Employees.  Each Seller agrees that for a
period commencing on the Closing Date and expiring on the second anniversary of
the Closing Date, Seller will not, nor will any of his Affiliates, without the
written consent of Buyer, directly or indirectly, for his own account or on
behalf of any other Person, (i) hire any person who is an officer or employee of
the Company or (ii) induce or attempt to induce any such officer or employee of
the Company to leave his or her employment with the Company.  Nothing in this
paragraph shall prohibit an individual Seller from hiring the other individual
Seller(s) as employees for any venture that does not compete with Buyer, Company
or the respective Affiliates of each.


6.3.          NON-SOLICITATION OR INTERFERENCE WITH CUSTOMERS AND SUPPLIERS. 
EACH SELLER AGREES THAT FOR THE PERIOD COMMENCING ON THE CLOSING DATE AND
EXPIRING ON THE FIFTH ANNIVERSARY OF THE CLOSING DATE, SELLER WILL NOT, NOR
SHALL ANY OF HIS AFFILIATES, WITHOUT THE WRITTEN CONSENT OF BUYER, DIRECTLY OR
INDIRECTLY, FOR HIS OWN ACCOUNT OR ON BEHALF OF ANY OTHER PERSON, SOLICIT,
ACCEPT ORDERS FROM, DIVERT, TAKE AWAY OR ATTEMPT TO TAKE AWAY ANY OF THE
CUSTOMERS OR SUPPLIERS OF THE COMPANY OR THE BUSINESS OR PATRONAGE OF ANY SUCH
CUSTOMERS OR SUPPLIERS OR IN ANY WAY INTERFERE WITH, DISRUPT OR ATTEMPT TO
DISRUPT ANY THEN EXISTING RELATIONSHIPS BETWEEN THE COMPANY, ON THE ONE HAND,
AND ANY OF ITS CUSTOMERS OR SUPPLIERS OR OTHER PERSONS WITH WHOM IT DEALS, ON
THE OTHER.


6.4.          NON-DISCLOSURE AND NON-COMPETITION.  EACH SELLER WILL ENTER INTO A
NON-DISCLOSURE AND NON-COMPETITION AGREEMENT TO BE EXECUTED AND DELIVERED AT
CLOSING (“NON-COMPETITION AGREEMENTS”).


6.5.          CONFIDENTIAL INFORMATION; NON-DISPARAGEMENT.  THE SELLER SHALL NOT
AT ANY TIME USE OR DISCLOSE TO OR FOR THE BENEFIT OF ANY PERSON OTHER THAN BUYER
AND THE COMPANY, ANY INFORMATION, KNOWLEDGE OR DATA RELATING TO THE BUSINESS OF
BUYER OR THE COMPANY (INCLUDING, WITHOUT LIMITATION, INFORMATION RELATING TO
ACCOUNTS, FINANCIAL DEALINGS, TRANSACTIONS, RECIPES, FORMULAE, KNOW-HOW,
DISTRIBUTION METHODS, INTANGIBLES, CUSTOMER LISTS, PRICING LISTS, PROCESSES,
PLANS, PROPOSALS AND TRADE SECRETS) WHETHER OR NOT MARKED OR OTHERWISE
IDENTIFIED AS CONFIDENTIAL OR SECRET.  THE SELLER SHALL NOT, DIRECTLY OR
INDIRECTLY, MAKE ANY STATEMENTS OR TAKE ANY ACTIONS WHICH IN ANY WAY DISPARAGE
OR WHICH COULD REASONABLY BE EXPECTED TO HARM THE REPUTATION AND/OR GOODWILL OF
BUYER OR THE COMPANY.


6.6.          PRESERVATION OF AND ACCESS TO RECORDS.  THE BUYER SHALL PRESERVE
OR CAUSE THE COMPANY TO PRESERVE ALL BOOKS AND RECORDS OF THE COMPANY FOR A
PERIOD OF SIX (6) YEARS AFTER THE LATER OF CLOSING DATE, OR THE FILING DATE OF
ANY COMPANY TAX RETURN DUE POST-CLOSING OR ANY LATER DATE OF RETENTION REQUIRED
BY APPLICABLE LAW; PROVIDED, HOWEVER, THE BUYER MAY DESTROY ANY PART OR PARTS OF
SUCH RECORDS UPON OBTAINING WRITTEN CONSENT OF THE SELLER FOR SUCH DESTRUCTION,
WHICH CONSENT MAY BE WITHHELD IN THE SELLER’S ABSOLUTE DISCRETION.  SUCH RECORDS
SHALL BE MADE AVAILABLE TO THE SELLER AND ITS REPRESENTATIVES AT ALL REASONABLE
TIMES DURING NORMAL BUSINESS HOURS OF THE COMPANY

43


--------------------------------------------------------------------------------





DURING SAID RETENTION PERIOD WITH THE RIGHT AT THE SELLER’S EXPENSE TO MAKE
ABSTRACTS FROM AND COPIES THEREOF.


6.7.          ACKNOWLEDGMENTS.  EACH SELLER ACKNOWLEDGES THAT, IN VIEW OF THE
NATURE OF THE BUSINESS OF THE COMPANY AND THE BUSINESS OBJECTIVES OF BUYER IN
ENTERING INTO THIS AGREEMENT AND THE CONTEMPLATED TRANSACTIONS, THE PROVISIONS
CONTAINED IN THIS AGREEMENT ARE REASONABLY NECESSARY TO PROTECT THE LEGITIMATE
BUSINESS INTERESTS OF BUYER AND THAT ANY VIOLATION OF SUCH PROVISIONS WILL
RESULT IN IRREPARABLE INJURY TO BUYER AND THE COMPANY FOR WHICH DAMAGES WILL NOT
BE AN ADEQUATE REMEDY.  EACH SELLER THEREFORE ACKNOWLEDGES THAT, IF ANY SUCH
PROVISIONS ARE VIOLATED, BUYER AND THE COMPANY SHALL BE ENTITLED TO PRELIMINARY
AND INJUNCTIVE RELIEF AGAINST EACH SELLER AS WELL AS TO AN EQUITABLE ACCOUNTING
OF EARNINGS, PROFITS AND OTHER BENEFITS ARISING FROM SUCH VIOLATION, THIS BEING
IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.


ARTICLE 7

TAX MATTERS

The following provisions shall govern the allocation of responsibility as
between the Buyer and the Seller for certain Tax matters following the Closing
Date:


7.1.          TAX RETURNS.


(A)           SELLER SHALL PAY ALL TAXES PAYABLE WITH RESPECT TO THE COMPANY FOR
ALL PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE OR THE PORTION OF A PERIOD UP
TO THE CLOSING DATE THAT INCLUDES (BUT DOES NOT END ON) THE CLOSING DATE,
INCLUDING ALL TAXES (I) IMPOSED ON OR PAYABLE BY THE COMPANY WITH RESPECT TO ANY
TAXABLE PERIOD OR PORTION THEREOF THAT ENDS ON OR BEFORE THE CLOSING DATE, (II)
IMPOSED ON OR PAYABLE BY THE COMPANY UNDER TREAS. REG. §1.1502-6 (OR ANY SIMILAR
STATE, LOCAL OR FOREIGN LAW) BY REASON OF THE COMPANY BEING INCLUDED IN ANY
CONSOLIDATED, AFFILIATED, COMBINED OR UNITARY GROUP, AND (III) RELATING TO ANY
PAYMENTS REQUIRED TO BE MADE AFTER THE CLOSING DATE UNDER ANY TAX INDEMNITY, TAX
SHARING OR TAX ALLOCATION AGREEMENT (WHETHER OR NOT IN WRITING) ENTERED INTO
PRIOR TO THE CLOSING DATE.  SELLER SHALL BE ENTITLED TO ANY REFUND OF TAXES OF
THE COMPANY WITH RESPECT TO TAXES OF THE COMPANY FOR ALL PERIODS ENDING ON OR
PRIOR TO THE CLOSING DATE.


(B)           BUYER SHALL PREPARE OR CAUSE TO BE PREPARED AND FILE OR CAUSE TO
BE FILED ALL TAX RETURNS FOR THE COMPANY FOR ALL PERIODS ENDING ON OR PRIOR TO
THE CLOSING DATE WHICH ARE FILED AFTER THE CLOSING DATE.  THE COSTS ASSOCIATED
WITH PREPARATION SHALL BE SPLIT EQUALLY BETWEEN BUYER AND SELLER.  A REASONABLE
TIME BEFORE ANY SUCH TAX RETURN IS DUE TO BE FILED, BUYER SHALL PROVIDE A DRAFT
TO SELLERS’ REPRESENTATIVE FOR REVIEW.  IF SELLERS’ REPRESENTATIVE DISAGREES
WITH ANY ITEM ON THE RETURN, BUYER AND SELLERS’ REPRESENTATIVE SHALL CONFER AND
SEEK TO REACH AGREEMENT, AND, IF THEY CANNOT AGREE, THE MATTER SHALL BE REFERRED
TO AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM JOINTLY SELECTED BY BUYER AND
SELLERS’ REPRESENTATIVE, AND THE DECISION OF THAT FIRM SHALL BE FINAL AND
BINDING ON BUYER AND SELLERS.  THE FEES AND EXPENSES OF SUCH INDEPENDENT

44


--------------------------------------------------------------------------------





CERTIFIED PUBLIC ACCOUNTING FIRM SHALL BE PAID BY THE PARTY WHOSE AGGREGATE
ESTIMATE OF THE DISPUTED AMOUNT OR AMOUNTS, AS THE CASE MAY BE, DIFFERS MOST
GREATLY FROM THE DETERMINATION OF SUCH INDEPENDENT CERTIFIED PUBLIC ACCOUNTING
FIRM.


(C)           BUYER AND SELLER SHALL COOPERATE FULLY, AS AND TO THE EXTENT
REASONABLY REQUESTED BY THE OTHER PARTY, IN CONNECTION WITH THE FILING OF TAX
RETURNS AND ANY AUDIT, LITIGATION OR OTHER PROCEEDING WITH RESPECT TO TAXES. 
SUCH COOPERATION SHALL INCLUDE THE RETENTION AND (UPON THE OTHER PARTY’S REQUEST
AND AT THE EXPENSE OF THE REQUESTING PARTY) THE PROVISION OF RECORDS AND
INFORMATION REASONABLY RELEVANT TO ANY SUCH AUDIT, LITIGATION, OR OTHER
PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO
PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF ANY MATERIAL PROVIDED
HEREUNDER.  BUYER AND SELLER AGREE (A) TO RETAIN ALL BOOKS AND RECORDS WITH
RESPECT TO TAX MATTERS PERTINENT TO THE COMPANY RELATING TO ANY TAXABLE PERIOD
BEGINNING BEFORE THE CLOSING DATE UNTIL EXPIRATION OF THE STATUTE OF LIMITATIONS
(AND, TO THE EXTENT NOTIFIED BY BUYER OR SELLER, ANY EXTENSIONS THEREOF) OF THE
RESPECTIVE TAXABLE PERIODS, AND TO ABIDE BY ALL REASONABLE RECORD RETENTION
AGREEMENTS ENTERED INTO WITH ANY TAXING AUTHORITY, AND (B) TO GIVE THE OTHER
PARTY REASONABLE WRITTEN NOTICE PRIOR TO DESTROYING OR DISCARDING ANY SUCH BOOKS
AND RECORDS AND, IF THE OTHER PARTY SO REQUESTS.  THE BUYER OR SELLER, AS THE
CASE MAY BE, SHALL ALLOW THE OTHER PARTY TO TAKE POSSESSION OF SUCH BOOKS AND
RECORDS.  BUYER AND SELLER FURTHER AGREE, UPON REQUEST, TO USE THEIR BEST
EFFORTS TO OBTAIN ANY CERTIFICATE OR OTHER DOCUMENT FROM ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON AS MAY BE NECESSARY TO MITIGATE, REDUCE OR
ELIMINATE ANY TAX THAT COULD BE IMPOSED (INCLUDING WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY).


(D)           EXCEPT AS SET FORTH IN SECTION 3.4(A) HEREIN, ALL TRANSFER,
DOCUMENTARY, SALES, USE, STAMP, REGISTRATION AND OTHER SUCH TAXES AND FEES
(INCLUDING ANY PENALTIES AND INTEREST) AS A RESULT OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN SHALL BE PAID BY SELLER WHEN DUE, AND SELLER
SHALL, AT THEIR OWN EXPENSE, FILE ALL NECESSARY TAX RETURNS AND OTHER
DOCUMENTATION WITH RESPECT TO ALL SUCH TRANSFER, DOCUMENTARY, SALES, USE, STAMP,
REGISTRATION AND OTHER TAXES AND FEES.


7.2.          CONTROVERSIES.


(A)           THE BUYER SHALL PROMPTLY NOTIFY THE SELLER IN WRITING UPON RECEIPT
BY THE BUYER OR ANY AFFILIATE OF THE BUYER (INCLUDING THE COMPANY AFTER THE
CLOSING DATE) OF WRITTEN NOTICE OF ANY INQUIRIES, CLAIMS, ASSESSMENTS, AUDITS OR
SIMILAR EVENTS WITH RESPECT TO TAXES RELATING TO A TAXABLE PERIOD ENDING PRIOR
TO THE CLOSING DATE FOR WHICH THE SELLER MAY BE LIABLE UNDER THIS AGREEMENT (ANY
SUCH INQUIRY, CLAIM, ASSESSMENT, AUDIT OR SIMILAR EVENT, A “TAX MATTER”).  THE
SELLER, AT ITS SOLE EXPENSE, SHALL HAVE THE AUTHORITY TO REPRESENT THE INTERESTS
OF THE COMPANY WITH RESPECT TO ANY TAX MATTER BEFORE ANY TAXING AUTHORITY, ANY
OTHER GOVERNMENTAL AGENCY OR AUTHORITY OR ANY COURT AND SHALL HAVE THE SOLE
RIGHT TO CONTROL THE DEFENSE, COMPROMISE OR OTHER RESOLUTION OF ANY TAX MATTER,
INCLUDING RESPONDING TO INQUIRIES, FILING TAX RETURNS AND CONTESTING, DEFENDING
AGAINST AND RESOLVING ANY ASSESSMENT FOR ADDITIONAL TAXES OR NOTICE OF TAX
DEFICIENCY OR OTHER ADJUSTMENT OF TAXES OF, OR RELATING TO, A TAX MATTER. 
NEITHER THE BUYER NOR ANY OF ITS AFFILIATES SHALL ENTER INTO ANY SETTLEMENT OF
OR OTHERWISE COMPROMISE ANY TAX

45


--------------------------------------------------------------------------------





MATTER THAT AFFECTS OR MAY AFFECT THE TAX LIABILITY OF THE SELLER AND THE
COMPANY OF THE FOREGOING FOR ANY PERIOD ENDING AFTER THE CLOSING DATE, WHICH
INCLUDES A PORTION OF A PERIOD BEGINNING BEFORE THE CLOSING DATE AND ENDING
AFTER THE CLOSING DATE (THE “OVERLAP PERIOD”), WITHOUT THE PRIOR WRITTEN CONSENT
OF THE SELLER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED.  THE PARTIES HERETO SHALL KEEP THE OTHER FULLY AND TIMELY INFORMED
WITH RESPECT TO THE COMMENCEMENT, STATUS AND NATURE OF ANY TAX MATTER.


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 7.2, THE BUYER SHALL
HAVE THE SOLE RIGHT TO CONTROL ANY AUDIT OR EXAMINATION BY ANY TAXING AUTHORITY,
INITIATE ANY CLAIM FOR REFUND OR AMEND ANY TAX RETURN, AND CONTEST, RESOLVE AND
DEFEND AGAINST ANY ASSESSMENT FOR ADDITIONAL TAXES, NOTICE OF TAX DEFICIENCY OR
OTHER ADJUSTMENT OF TAXES OF, OR RELATING TO, THE INCOME, ASSETS OR OPERATIONS
OF THE COMPANY FOR ALL TAXABLE PERIODS; PROVIDED, HOWEVER, THAT THE BUYER SHALL
NOT, AND SHALL CAUSE ITS AFFILIATES (INCLUDING THE COMPANY) NOT TO, ENTER INTO
ANY SETTLEMENT OF ANY CONTEST OR OTHERWISE COMPROMISE ANY ISSUE WITH RESPECT TO
THE PORTION OF THE OVERLAP PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE WITHOUT
THE PRIOR WRITTEN CONSENT OF THE SELLER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED.


ARTICLE 8

PERFORMANCE FOLLOWING THE CLOSING DATE

The following covenants and agreements are to be performed after the Closing by
the parties and shall continue in effect for the periods respectively indicated
or, where no indication is made, until performed:

8.1.          Further Acts and Assurances.  Buyer and Seller shall execute such
documents and other instruments, and take such further actions as may be
reasonably required or desirable to carry out the provisions of this Agreement
and the Ancillary Agreements and to consummate the transactions contemplated
hereby and thereby. Upon the terms and subject to the conditions hereof, Buyer
and Seller shall each use its respective reasonable best efforts to take or
cause to be taken all actions and to do or cause to be done all other things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement and the Ancillary
Agreements.  From time to time after the Closing, at Buyer’s request, Seller
shall execute, acknowledge and deliver to Buyer such other instruments of
conveyance and transfer and will take such other actions and execute and deliver
such other documents, certifications and further assurances as Buyer may
reasonably require.

8.2           Reserved.


8.3.          INDEMNIFICATION OF OFFICERS AND DIRECTORS OF THE COMPANY.


(A)           INDEMNIFICATION.  AFTER THE CLOSING, THE COMPANY WILL, AND THE
BUYER WILL CAUSE THE COMPANY TO:  (I) INDEMNIFY, DEFEND AND HOLD HARMLESS THE

46


--------------------------------------------------------------------------------





PRESENT OFFICERS AND DIRECTORS (COLLECTIVELY, THE “DIRECTOR INDEMNIFIED PARTIES”
AND INDIVIDUALLY, A “DIRECTOR INDEMNIFIED PARTY”) IN RESPECT OF ACTS OR
OMISSIONS OCCURRING ON OR PRIOR TO THE CLOSING DATE TO THE EXTENT PROVIDED UNDER
APPLICABLE LAW OR UNDER THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY; AND
(II) ADVANCE EXPENSES AS INCURRED BY SUCH OFFICERS AND DIRECTORS TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW OR UNDER THE ORGANIZATIONAL DOCUMENTS OF
THE COMPANY, WHICHEVER IS GREATER, IN EACH CASE AS IN EFFECT ON THE DATE HEREOF;
PROVIDED, THAT SUCH INDEMNIFICATION AND ADVANCEMENT OF EXPENSES SHALL BE SUBJECT
TO ANY LIMITATION IMPOSED FROM TIME TO TIME UNDER APPLICABLE LAW.


(B)           NO CLAIMS.  THERE IS NOT PENDING, NOR, TO THE SELLER’S KNOWLEDGE
THREATENED CLAIMS AS DESCRIBED IN SECTION 8.3(A) FOR INDEMNIFICATION BY ANY
DIRECTOR INDEMNIFIED PARTY.


(C)           INSURANCE PROCEEDS.  IF THE COMPANY PROVIDES INDEMNIFICATION
AND/OR ADVANCEMENT OF EXPENSES AS PROVIDED FOR IN SECTION 8.3(A) ABOVE, THE
COMPANY SHALL BE ENTITLED TO ALL OF THE PROCEEDS OF ANY INSURANCE PROVIDING
COVERAGE UNDER ANY POLICIES MAINTAINED BY THE SELLER OR THE COMPANY FOR SUCH
ACTS OR OMISSIONS PRIOR TO THE CLOSING DATE.


(D)           THIRD PARTY BENEFICIARIES.  NOTWITHSTANDING ANY CONTRARY PROVISION
SET FORTH IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, THE PROVISIONS OF THIS
SECTION 8.3 ARE INTENDED FOR THE BENEFIT OF, AND SHALL BE DIRECTLY ENFORCEABLE
BY, EACH OF THE DIRECTOR INDEMNIFIED PARTIES, THEIR HEIRS AND PERSONAL
REPRESENTATIVES.


8.4.          CONTINUED INSURANCE COVERAGE.  THE BUYER WILL CAUSE THE COMPANY TO
MAINTAIN GENERAL AND PRODUCT LIABILITY INSURANCE POLICIES, REASONABLE IN BOTH
SCOPE AND AMOUNT AS DETERMINED IN ITS SOLE DISCRETION, FOR A PERIOD OF THREE (3)
YEARS FROM THE CLOSING DATE.


ARTICLE 9


MISCELLANEOUS


9.1.          NOTICES.  ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS PROVIDED
FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN (I) BY PERSONAL DELIVERY,
(II) VIA E-MAIL OR FACSIMILE TRANSMISSION (RECEIPT CONFIRMED, WITH FOLLOW UP
TRANSMITTAL WITHIN 48 HOURS BY (III) OR (IV) WHICH FOLLOWS), (III) BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER (PREPAID), OR (IV) BY CERTIFIED OR REGISTERED FIRST
CLASS MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, SENT TO EACH PARTY, AT
ITS AND ITS REPRESENTATIVE’S ADDRESS AS SET FORTH BELOW OR AT SUCH OTHER ADDRESS
OR IN SUCH OTHER MANNER AS MAY BE DESIGNATED BY SUCH PARTY OR THE RESPECTIVE
REPRESENTATIVE IN A WRITTEN NOTICE TO EACH OF THE OTHER PARTIES:

47


--------------------------------------------------------------------------------


If to the Buyer:                                                               
Symmetry Medical International Inc.

220 West Market Street

Warsaw, IN 46580

E-Mail:  fred.hite@symmetrymedical.com

Fax No.:  574-267-4551

Attention:  Fred L. Hite, Chief Financial Officer

With a copy to:                                                            
Barrett & McNagny LLP

215 East Berry Street

Fort Wayne, IN  46802

E-Mail:  sjt@barrettlaw.com

Phone:  260-423-8812

Fax No.:  260-423-8920

Attention:  Samuel J. Talarico, Jr., Esq.

If to the
Seller:                                                                
Christopher W. Huntington

P.O. Box 199

Highland Mills, New York 10930

E-Mail:  Chris@everest-metal.com

Fax No.: 845-369-8947

Phillip Milidantri

11 Northern Trail

Ramsey, New Jersey 07448

E-Mail: milidantri@yahoo.com

Fax No.:  845-369-8947

Levi Citarella

2 Chapel Road

Mahwah, New Jersey 07430

E-Mail:                                   

Fax No.: 845-369-8947

With a copy to:                                                            
Huntington Bailey, LLP
312 Kinderkamack Road
Westwood, New Jersey 07675
E-Mail: rrh@huntingtonbailey.com

Phone (201) 666-8282
Fax (201) 666-9625

Attention: Russell R. Huntington, Esq.

48


--------------------------------------------------------------------------------




9.2.          Amendments and Waivers.

(a)           Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b)           No failure or delay by any party in exercising any right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

(c)           To the maximum extent permitted by Applicable Law, (i) no waiver
that may be given by a party shall be applicable except in the specific instance
for which it was given and (ii) no notice to or demand on one party shall be
deemed to be a waiver of any obligation of such party or the right of the party
giving such notice or demand to take further action without notice or demand.

9.3           Expenses.  Each party shall bear its own costs and expenses in
connection with this Agreement, the Ancillary Agreements and the transactions
contemplated hereby and thereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement are consummated.

9.4           Successors and Assigns.  This Agreement may not be assigned by
either party hereto without the prior written consent of the other party;
provided that, without such consent, Buyer may transfer or assign this
Agreement, in whole or in part or from time to time, to one or more of its
Affiliates, but no such transfer or assignment will relieve Buyer of its
obligations hereunder. Subject to the foregoing, all of the terms and provisions
of this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective executors, heirs, personal representatives,
successors and assigns.

9.5           Governing Law.  This Agreement and Schedules hereto shall be
governed by and interpreted and enforced in accordance with the Laws of the
State of Indiana, without giving effect to any choice of Law or conflict of Laws
rules or provisions (whether of the State of Indiana or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Indiana.

9.6           Consent to Jurisdiction.  Each party irrevocably submits to the
exclusive jurisdiction of (a) United States District Court of the Northern
District of Indiana, Fort Wayne Division, and (b) the Allen County Superior
Court for the purposes of any Action arising out of this Agreement or any
transaction contemplated hereby.  Each party agrees to commence any such Action
either in the United States District Court of the Northern District of Indiana,
Fort Wayne Division or if such Action may not be brought in such court for
jurisdictional reasons, in the Allen County Superior Court.  Each party further
agrees that service of any process, summons, notice or document by registered
mail to

49


--------------------------------------------------------------------------------




such party’s respective address set forth above shall be effective service of
process for any Action in both the United States District Court of the Northern
District of Indiana, Fort Wayne Division, and the Allen County Superior Court
with respect to any matters to which it has submitted to jurisdiction in this
Section 9.6.  Each party irrevocably and unconditionally waives any objection to
the laying of venue of any Action arising out of this Agreement or the
transactions contemplated hereby in (i) the United States District Court of the
Northern District of Indiana, Fort Wayne Division, or (ii) the Allen County
Superior Court, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such Action brought in
any such court has been brought in an inconvenient forum. EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.

9.7           Counterparts.  This Agreement may be executed in any number of
counterparts, and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. The parties
agree that the delivery of this Agreement, and the delivery of the Ancillary
Agreements and any other agreements and documents at the Closing, may be
affected by means of an exchange of facsimile signatures with original copies to
follow by mail or courier service.

9.8           Third Party Beneficiaries.  No provision of this Agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

9.9           Entire Agreement.  This Agreement, the Ancillary Agreements, the
Schedules and the other documents, instruments and agreements specifically
referred to herein or therein or delivered pursuant hereto or thereto set forth
the entire understanding of the parties hereto with respect to the transactions
contemplated by this Agreement. All Schedules referred to herein are intended to
be and hereby are specifically made a part of this Agreement. Any and all
previous agreements and understandings between or among the parties regarding
the subject matter hereof, whether written or oral, are superseded by this
Agreement, except for the Confidentiality Agreement which shall continue in full
force and effect in accordance with its terms.

9.10         Captions.  All captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

9.11         Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining

50


--------------------------------------------------------------------------------




provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.12         Specific Performance.  Buyer and Seller each agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof and that each
party shall be entitled to specific performance of the terms hereof, in addition
to any other remedy at Law or equity.

9.13         Interpretation.

(a)           The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

(b)           The terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.

(c)           When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.

(d)           The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.

(e)           A reference to any party to this Agreement or any other agreement
or document shall include such party’s predecessors, successors and permitted
assigns.

(f)            Reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder.

(g)           The parties have participated jointly in the negotiation and
drafting of this Agreement and the Ancillary Agreements. Any rule of
construction or interpretation otherwise requiring this Agreement or the
Ancillary Agreements to be construed or interpreted against any party by virtue
of the authorship of this Agreement or the Ancillary Agreements shall not apply
to the construction and interpretation hereof and thereof.

[SIGNATURE PAGE TO FOLLOW]

51


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized representatives as of the day, month and year first above
written.

SELLER:

BUYER:

 

 

 

SYMMETRY MEDICAL

By:

/s/ Christopher W. Huntington

 

INTERNATIONAL INC.

CHRISTOPHER W. HUNTINGTON

 

 

 

By:

/s/ Phillip Milidantri

 

By:

/s/ Fred L. Hite

PHILLIP MILIDANTRI

Name:

Fred L. Hite

 

Title:

Chief Financial Officer

By:

/s/ Levi Citarella

 

 

LEVI CITARELLA

 

 

52


--------------------------------------------------------------------------------




ANNEX “A”

Irish Tax Warranties

1.             Returns

The Company has duly, and within any appropriate time limits, made all returns,
to all relevant tax authorities and has maintained all records required to be
maintained for tax purposes; all such information was and remains complete and
accurate in all material respects and all such returns were and remain complete
and accurate in all material respects and were made on a proper basis and do not
reveal any transactions which may be the subject of any dispute with any tax
authority.  All amounts due on any such returns have been paid.  Seller has
delivered copies of all such returns to Buyer.

2.             Disputes, Investigations, Notices

The Company is not and has not been involved in any dispute with any tax
authority nor has it been the subject of any investigation, audit or other visit
by any tax authority.

To Seller’s Knowledge, in relation to the Company there is no planned
investigation, audit or other visit by any tax authority and there are no facts
which might cause such an investigation, audit or other visit to be instituted.
Neither the Company nor Seller has waived any statute of limitations or
otherwise agreed to extend any period for collection in respect of any amount
due any tax authority.

A relevant person has not communicated in writing particulars of any offence or
offences to the Company under section 1079 of the Taxes Consolidation Act, 1997
(hereinafter referred as the “1997 Act”) or under similar provisions of a
relevant jurisdiction.

3.             Penalties, interest

Since the date of incorporation, neither the Company nor any director or officer
of the Company (in his capacity as such) has paid or become liable to pay, and
there are no circumstances by reason of which it or they may become liable to
pay to any tax authority, any penalty, fine, surcharge or interest in respect of
tax (including in respect of any failure to make any return, give any notice or
supply any information to any relevant tax authority, or any failure to pay tax
on the due date for payment).

4.                                       Consents, clearances

No transaction in respect of which any formal consent or clearance was required
or sought from any tax authority has been entered into or carried out by the
Company without such consent or clearance having first been properly

53


--------------------------------------------------------------------------------




obtained and all information supplied to any tax authority or other appropriate
authority in connection with the obtaining of any such consent or clearance
fully and accurately disclosed.

Any transaction for which such consent or clearance was obtained has been
carried out only in accordance with the terms of such consent or clearance and
the application on which the consent or clearance was based and at a time when
such consent or clearance was valid and effective; and no facts or circumstances
have arisen since any such consent or clearance was obtained which would cause
the consent or clearance to become invalid or ineffective.

5.                                       Carry Forward of Losses

There has been no change in the ownership of the Company nor any major change in
the nature of conduct of the trade or Business carried on by the Company nor has
any other event or series of events occurred before Closing which might cause
the disallowance of the carry forward or back of losses.

6.                                       Company Residence

The Company is and has at all times been resident in the country in which it is
incorporated for tax purposes and is not and has not been treated as resident in
any other jurisdiction for any tax purpose (including any double taxation
arrangement).

7.                                       No Tax avoidance

The Company has not committed any act nor made any omission which might
constitute an offence under s1078 of the 1997 Act or under similar provisions in
a relevant jurisdiction.

The Company has not entered into nor been a party to any schemes or arrangements
designed partly or wholly for the purpose of avoiding taxation.  The Company has
not been involved in any “tax avoidance transaction” within the meaning of
section 811 of the 1997 Act (or any other similar provisions of a relevant
jurisdiction) and no provisions of that section (or of the similar provisions in
a relevant jurisdiction) apply to the Company in respect of any event (whether
or not involving the Company) which took place before Closing or in respect of
any series of events (whether or not such events or any of them involve the
Company) taking place partly before Closing and partly after Closing.

None of the provisions of Part 33 Chapter 2 of the 1997 Act would apply to any
transactions entered into by the Company.

8.                                      Corporation Tax

All corporation tax returns have been properly prepared in accordance with the
provisions of the 1997 Act.

54


--------------------------------------------------------------------------------




All amounts deducted by the Company in arriving at its profits for taxation
purposes, and included in its returns made to the Revenue Commissioners, were
incurred wholly and exclusively for the purposes of the Company’s trade.

All plant and machinery and industrial buildings in respect of which the Company
has claimed capital allowances have satisfied the requirements of the relevant
legislation entitling the Company to claim capital allowances thereon and no
circumstances have arisen which could result in any such allowance previously
made being withdrawn.

Any machinery or plant provided for use for the purposes of the trade of the
Company is used wholly and exclusively for the purposes of the trade of the
Company.

The provisions of section 317(3) of the 1997 Act do not apply to any expenditure
incurred by the Company.

The Company has not made nor received a payment for group relief, which may be
liable to be refunded in whole or in part.

The Company has not claimed a tax credit under section 766 or Section 766A of
the 1997 Act, in respect of research and development expenditure.

The Company has not paid remuneration to its directors in excess of such amount
as will be deductible in computing the taxable profits of the Company.

9.                                       Dividend Withholding Tax (“DWT”)

The Company has complied with all its obligations under Chapter 8A of the 1997
Act.

10.                                 Capital Gains Tax

The Company has not made any claim under section 597 1997 Act.

The Company has not been a party to or involved in any share for share exchange
nor any scheme of reconstruction or amalgamation such as are mentioned in
sections 583 to 588 or section 615 of the 1997 Act under which shares or
debentures have been issued or any transfer of assets effected.

The Company has not entered into any transaction which has, will or may give
rise to a charge to tax under the provisions of the 1997 Act relating to
companies’ capital gains which have not been included in the Company’s tax
returns.

The Company has not entered into any transactions in the nature of mergers,
divisions, transfer of assets or exchanges of shares with a company of

55


--------------------------------------------------------------------------------




another member sate as a result of which it could be assessed to tax under Part
21 of the 1997 Act.

The Company has not entered into any transaction as a result of which it could
be assessed to tax under Part 22 Chapter 1 or Chapter 2 of the 1997 Act.

There have been no claims under section 538 of the 1997 Act.

No tax liability will arise in the Company under Section 623 1997 Act, as a
consequence of the Company ceasing to be part of a group of companies as defined
in Section 616 of the 1997 Act.

11.                                 Value added Tax

For the purposes of this Warranty the expression “VAT” means value added tax or
any similar sales or turnover tax of any relevant jurisdiction, and “VAT
legislation” means any relevant enactments in relation to VAT (including
enactments relating to similar sales or turnover taxes in any relevant
jurisdiction) and all notices, provisions and conditions made or issued pursuant
to same including the terms of any agreement reached with any relevant tax
authority, and any concession referred to in the Disclosure Letter.

In relation to the Company:

it is a taxable person for the purposes of the Value Added Tax Act 1972 and is
registered for VAT. The Company has filed VAT returns and has accounted for all
liabilities in a timely manner and has kept all records required under the VAT
Act 1972.

The Company has no outstanding VAT liabilities and the Seller has no Knowledge
of the existence of any circumstances that would trigger the need for a
voluntary disclosure or result in an additional liability in the event of a
Revenue audit.

12.                                 PAYE/Social Welfare

For the purposes of this sub-paragraph, PAYE and social welfare means tax
imposed under the relevant legislation or regulations in Ireland or similar
enactments or regulations in a relevant jurisdiction.

The Company is not in arrears with its payments or returns required under
regulations made under section 986 of the 1997 Act (PAYE regulations) or liable
to any abnormal or non-routine payment or any forfeiture or penalty or to the
operation of any penal provisions due to non-compliance with the said
regulations.

56


--------------------------------------------------------------------------------




The Company has complied in all respects with Part II, Chapter II of the Social
Welfare (Consolidation) Act 1993, Health Contributions Act 1979, Youth
Employment Agency Act 1981 and any regulations made under those Acts or under
similar enactments of any relevant jurisdiction and has maintained full,
complete, correct and up to date records appropriate or requisite for the
purposes thereof and has not committed any offence under section 213 or section
214 of the Social Welfare (Consolidation) Act 1993 and has made all
notifications required to be made under the Social Welfare (Consolidation) Act
1993 and any other regulations and is not liable to any abnormal or other
payment or any forfeiture or penalty or to the operation of any penal provisions
due to non-compliance with the said Acts and/or regulations.

The Company has not availed of the Income Tax (Employments) Regulations 1989
(S.I. No. 58 of 1989) whereby an employer may make remittances of PAYE deducted
from his employees at longer intervals than the normal monthly remittance basis.

13.                                 Stamp/Capital Duty

For the purposes of this sub-paragraph, stamp duty or capital duty refers to
duties imposed under the Stamp Duties Consolidation Act 1999 and similar
provisions in a relevant jurisdiction.

All documents in the possession or under the control of the Company which
attract stamp duty have been properly stamped.

No relief, exemption or reduction has been obtained from companies’ capital duty
or stamp duty which (i) has become liable to forfeiture or (ii) may be forfeited
in the future.

Except as set forth in Section 3.4(a) of the Agreement, all capital and/or stamp
duty howsoever arising or payable has been paid by the Company and there is no
outstanding liability or interest in respect of same.

14.                                 Capital Acquisitions Tax

       The Company has no unsatisfied liability to Capital Acquisitions Tax.

       All returns required to be filed by the Company under the provision of
the Capital Acquisitions Tax Consolidation Act, 2003 have been timely and
accurately filed by the Company.

       The Company has not entered into or taken any steps the object of which
is a transaction which comes within section 90 of the Finance Act 1989.

15.                                 U.S. Real Property Interest.  The Company
does not hold and has never held any U.S. real property interest, as such is
described in Treas. Reg. § 1.897-2(b)

57


--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT

EXHIBITS AND SCHEDULES

Exhibits

 

Exhibit A

Escrow Agreement

Exhibit B

Indemnification Agreement

Exhibit C

Not Used

Exhibit D

Waiver and Release

Schedules

 

4.1(c)

Jurisdiction

4.1(d)

Officers & Directors

4.3(a)

Conflicts

4.3(b)

Consents

4.4(a)

Financial Statements: Audited & Interim

4.5

Undisclosed Liabilities

4.8(d)

Taxes

4.8(k)

Irish Taxes

4.10(a)

Business Authorizations

4.11(a)

Personal Property: Liens

4.11(b)

Personal Property: Leases

4.13

Real Property

4.14(b)

Intellectual Property

4.14(c)

In-Bound Licenses

4.14(d)

Out-Bound Licenses

4.14(g)

IP Litigation/Previously Held

4.14(m)

IP Conflict/Consent

4.16(a)(i)

Contracts: Purchases

4.16(a)(ii)

Contracts: Sales

4.16(a)(iii)

Contracts: Requirements

4.16(a)(iv)

Contracts: 6+ Months

4.16(a)(v)

Contracts: Partnership/Joint Venture

 

58


--------------------------------------------------------------------------------




 

4.16(a)(vi)

Contracts: Distribution/Dealer

4.16(a)(vii)

Contracts: Lease

4.16(a)(viii)

Contracts: Personal Property Leases

4.16(a)(ix)

Contracts: Indemnification

4.16(a)(x)

Contracts: Government

4.16(a)(xi)

Contracts: Indebtedness

4.16(a)(xii)

Contracts: Capital Expenditure

4.16(a)(xiii)

Contracts: Non-Competition

4.16(a)(xiv)

Contracts: Licenses

4.16(a)(xv)

Contracts: Acquisition or Disposition

4.16(a)(xvi)

Contracts: Collective Bargaining

4.16(a)(xvii)

Contracts: Employment

4.16(a)(xviii)

Contracts: Other Material

4.17

Capitalization

4.18

Litigation

4.19(a)

Employee Benefits

4.20(a)

Employees & Independent Contractors

4.20(f)

Employee Citizenship

4.20(h)

Worker’s Compensation Claims

4.21(b)

Environmental Permits

4.22(a)(i)

Insurance Policies

4.22(a)(ii)

Insurance Claims

4.22(b)

Self Insurance Arrangements

4.23

Warranties

4.24(a)(i)

Material Suppliers

4.24(a)(ii)

Sole Source Suppliers

4.24(a)(iii)

Material Customers

--------------------------------------------------------------------------------

*All exhibits and schedules have been omitted pursuant to Item 601(b)(2) of
regulation S-K, but will be furnished to staff upon request.

59


--------------------------------------------------------------------------------




 

Exhibits

 

60


--------------------------------------------------------------------------------